

EXHIBIT 10.61
 
ASSET PURCHASE AGREEMENT
 
ASSET PURCHASE AGREEMENT, dated as of August 3, 2011 (the “Agreement”), between
SMA Acquisition LLC, a Delaware limited liability company (“Buyer”), and PSC
Industries, Inc., a Delaware corporation (“Seller”) and PMC Global Inc., a
Delaware corporation (“Guarantor”).
 
WHEREAS, the Seller’s Olsen Medical division is in the business of designing,
developing and manufacturing electrosurgical instruments and accessories (the
Olsen Medical division shall be defined as the “Business”);
 
WHEREAS, the parties desire that Seller sell, assign, transfer, convey and
deliver to Buyer, and that Buyer purchase and acquire from Seller, all of the
right, title and interest of Seller in and to the Purchased Assets (as
hereinafter defined) of the Business, and that Buyer assume the Assumed
Liabilities (as hereinafter specifically identified) of the Business, upon the
terms and subject to the conditions of this Agreement; and
 
WHEREAS, the Guarantor is the sole shareholder of PMC, Inc., and PMC, Inc. is
the sole shareholder of the Seller.  The Guarantor has agreed to guarantee
certain obligations of the Seller.
 
NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations and warranties, covenants and agreements contained herein, the
parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1          Definitions.  When used in this Agreement, the following terms
shall have the meanings assigned to them in this Article I or in the applicable
Section of this Agreement to which reference is made in this Article I.
 
“Accounts Receivable” means (a) any trade accounts receivable and other rights
to payment from customers of the Business and (b) any other account or note
receivable related to the Business, together with, in each case, the full
benefit of any security interest therein.
 
 “Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such specified Person.
 
“Ancillary Agreements” means the Bill of Sale, Assignments, Non-Compete
Agreements, Employment Agreements, Transition Services Agreement, and the other
agreements, instruments and documents delivered at the Closing.
 
“Authorization” means any authorization, approval, consent, certificate,
license, permit or franchise of or from any Governmental Entity or pursuant to
any Law.

 
 

--------------------------------------------------------------------------------

 

“Benefit Plan” means (a) any “employee benefit plan” as defined in ERISA Section
3(3), including any (i) nonqualified deferred compensation or retirement plan or
arrangement which is an Employee Pension Benefit Plan (as defined in ERISA
Section 3(2)), (ii) qualified defined contribution retirement plan or
arrangement which is an Employee Pension Benefit Plan, (iii) qualified defined
benefit retirement plan or arrangement which is an Employee Pension Benefit Plan
(including any Multiemployer Plan (as defined in ERISA Section 3(37)) and (iv)
Employee Welfare Benefit Plan (as defined in ERISA Section 3(1)) or material
fringe benefit plan or program, or (b) stock purchase, stock option, severance
pay, employment, change-in-control, vacation pay, company awards, salary
continuation, sick leave, excess benefit, bonus or other incentive compensation,
life insurance, or other employee benefit plan, contract, program, policy or
other arrangement, whether or not subject to ERISA.
 
“Books and Records” means books of account, general, financial, warranty and
shipping records, invoices, supplier lists, product specifications, product
formulations, drawings, correspondence, engineering, maintenance, operating and
production records, advertising and promotional materials and other documents,
records and files, in each case Related to the Business, including books and
records relating to Seller’s Intellectual Property and the employee and
personnel records of the Transferred Employees.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in Indiana are authorized or required by Law to close.
 
“Business Employee” means any individual employed by any Seller in, or in
connection with, the Business.
 
“Buyer’s Knowledge” means, with respect to any fact or matter, the knowledge of
Buyer’s senior management team  after reasonable investigation concerning the
existence of the fact or matter in question.
 
“Capital Stock” means (a) in the case of a corporation, its shares of capital
stock, (b) in the case of a partnership or limited liability company, its
partnership or membership interests or units (whether general or limited), and
(c) any other interest that confers on a Person the right to receive a share of
the profits and losses of, or distribution of assets, of the issuing entity.
 
“Charter Documents” means, with respect to any entity, the certificate of
incorporation, the articles of incorporation, by-laws, articles of organization,
limited liability company agreement, partnership agreement, formation agreement,
joint venture agreement or other similar organizational documents of such entity
(in each case, as amended).
 
“Code” means the Internal Revenue Code of 1986.
 
“Contract” means any agreement, contract, license, lease, commitment,
arrangement or understanding, written or oral, including any sales order or
purchase order.
 
“Equipment” means machinery, fixtures, furniture, supplies, accessories,
materials, equipment, parts, automobiles, trucks, vehicles, tooling, tools,
molds, office equipment, computers, telephones and all other items of tangible
personal property, in each case Related to the Business.

 
2

--------------------------------------------------------------------------------

 

“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any entity which is a member of a “controlled group of
corporations” with, under “common control” with or a member of an “affiliated
services group” with, Seller, as defined in Section 414(b), (c), (m) or (o) of
the Code.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state, local, or municipal government, foreign,
international, multinational or other government, including any department,
commission, board, agency, bureau, subdivision, instrumentality, official or
other regulatory, administrative or judicial authority thereof, and any
non-governmental regulatory body to the extent that the rules and regulations or
orders of such body have the force of Law.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
 
“Indebtedness” means any of the following: (a) any indebtedness for borrowed
money, (b) any obligations evidenced by bonds, debentures, notes or other
similar instruments, (c) any obligations to pay the deferred purchase price of
property or services, except trade accounts payable and other current
Liabilities arising in the ordinary course of the Business, (d) any obligations
as lessee under capitalized leases, (e) any indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
acquired property, (f) any obligations, contingent or otherwise, under
acceptance credit, letters of credit (whether drawn upon or not) or similar
facilities, and (g) any guaranty of any of the foregoing.
 
“Inventory” means all raw materials, work-in-process, finished goods, supplies,
spare parts and other inventories Related to the Business, including all such
items (a) located on the Real Property, (b) in transit from suppliers of the
Business, (c) held for delivery by suppliers of the Business, or (d) held on
consignment by third parties.
 
“Law” means any statute, law (including common law), constitution, treaty,
ordinance, code, order, decree, judgment, rule, regulation and any other binding
requirement or determination of any Governmental Entity.
 
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, adverse claim or other encumbrance in respect of such
property or asset.
 
“Order” means any award, injunction, judgment, decree, order, ruling, subpoena
or verdict or other decision issued, promulgated or entered by or with any
Governmental Entity of competent jurisdiction.
 
“Other Antitrust Laws” means the antitrust and competition Laws of all
jurisdictions other than those of the United States.

 
3

--------------------------------------------------------------------------------

 

“Permitted Liens” means (a) Liens for current real or personal property Taxes
not yet due and payable and with respect to which Seller maintain adequate
reserves, (b) workers’, carriers’ and mechanics’ or other like Liens incurred in
the ordinary course of the Business with respect to which payment is not due and
that do not impair the conduct of the Business or the present or proposed use of
the affected property and (c) Liens that are immaterial in character, amount,
and extent and which do not detract from the value or interfere with the present
or proposed use of the properties they affect.
 
“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, a Governmental Entity or any
other entity or body.
 
“Pre-Closing Environmental Liabilities” means Liabilities arising out of (a) the
ownership or operation of the Business at any time on or prior to the Closing or
(b) the ownership, operation or condition of the Real Property or any other real
property currently or formerly owned, operated or leased by Seller Related to
the Business at any time on or prior to the Closing, in each case to the extent
based upon or arising out of (i) Environmental Law, (ii) a failure to obtain,
maintain or comply with any Environmental Permit, (iii) a Release of any
Hazardous Substance, or (iv) the use, generation, storage, transportation,
treatment, sale or other off-site disposal of Hazardous Substances.
 
“Related to the Business” means used, held for use or acquired or developed for
use in the Business or otherwise relating to, or arising out of, the operation
or conduct of the Business.
 
“Seller’s Actual Knowledge” means, with respect to any fact or matter, what is
actually known to Seller or Guarantor at the time of any representation,
statement or disclosure made by Seller or Guarantor in this Agreement, without
any duty on the part of Seller or Guarantor to inquire or investigate any such
fact or matter.
 
“Seller’s Knowledge” means, with respect to any fact or matter, the knowledge of
any Seller or Guarantor employee in the course of their normal duties and after
reasonable investigation concerning the existence of the fact or matter in
question.
 
 “Subsidiary” or “Subsidiaries” means with respect to any Person, any
corporation, limited liability company, partnership, association, or other
business entity of which (i) if a corporation, a majority of the total voting
power of shares of stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof or
(ii) if a limited liability company, partnership, association, or other business
entity (other than a corporation), a majority of the partnership or other
similar ownership interests thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof and for this purpose, a Person or Persons own a majority
ownership interest in such a business entity (other than a corporation) if such
Person or Persons shall be allocated a majority of such business entity's gains
or losses or shall be or control any managing director or general partner of
such business entity (other than a corporation). The term “Subsidiary” shall
include all Subsidiaries of such Subsidiary.

 
4

--------------------------------------------------------------------------------

 

“Tax” or “Taxes” means any and all federal, state, local, or foreign net or
gross income, gross receipts, net proceeds, sales, use, ad valorem, value added,
franchise, bank shares, withholding, payroll, employment, excise, property,
deed, stamp, alternative or add-on minimum, environmental, profits, windfall
profits, transaction, license, lease, service, service use, occupation,
severance, energy, unemployment, social security, workers’ compensation,
capital, premium, and other taxes, assessments, customs, duties, fees, levies,
or other governmental charges of any nature whatever, whether disputed or not,
together with any interest, penalties, additions to tax, or additional amounts
with respect thereto.
 
“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Taxing Authority” means any Governmental Entity having jurisdiction with
respect to any Tax.
 
“Vacation Accrual” means the total value for all employees of their outstanding
vacation hours valued by employee at their current rate of pay.
 
“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988.
 
1.2          Other Defined Terms.  The following terms have the meanings
assigned to such terms in the Sections of the Agreement set forth below:
 
Action
4.19(a)
Agreement
Preamble
Allocation Statement
2.7
Annual Financial Statements
4.4(a)(i)
Assigned Contracts
2.1(d)
Assignment and Assumption of Lease
3.2(e)
Assumed Liabilities
2.3
Balance Sheet
4.4(b)
Balance Sheet Date
4.4(b)
Business
Recitals
Business Authorizations
4.10(a)
Buyer
Preamble
CERCLA
4.22(a)(iv)
Closing
3.1
Closing Date
3.1
Closing Date Working Capital Differential
2.6
COBRA
6.3(i)
Consents
4.3(a)
Copyrights
4.14(a)
Environment
4.22(a)(i)
Environmental Action
4.22 (a)(ii)
Environmental Clean-up Site
4.22 (a)(iii)
Environmental Laws
4.22 (a)(iv)
Environmental Permit
4.22(a)(v)
Excluded Assets
2.2


 
5

--------------------------------------------------------------------------------

 


Excluded Contracts
2.2(b)
Excluded Liabilities
2.4
Financial Statements
4.4(a)
Hazardous Substances
4.22(a)(vi)
In-Bound Licenses
4.14(c)
Indemnification Deductible
7.1(a)
Indemnified Party
7.2
Indemnifying Party
7.2
Intellectual Property
4.14(a)
Intellectual Property Rights
4.14(a)
Interim Balance Sheet
4.4(b)
Interim Balance Sheet Date
4.4(b)
Interim Financial Statements
4.4(a)(ii)
Lease
4.13(c)
Leased Real Property
4.13(a)
Liabilities
4.5
Marks
4.14(a)
Material Contract
4.17(b)
Minor Contracts
4.17(e)
Nondisclosure Agreements
4.14(i)
Out-Bound Licenses
4.14(d)
Owned Real Property
4.13(a)
Patents
4.14(a)
PCBs
4.22(i)
Pension Plan
4.20(b)
Personal Property
4.11(a)
Policies
4.23(a)
Post-Closing Tax Period
6.4(b)
Pre-Closing Tax Period
6.4(b)
Products
4.24(a)
Proprietary Information
4.14(a)
Purchase Price
2.5
Purchased Assets
2.1
RCRA
4.22(a)(iv)
Real Property
4.13(a)
Release
4.22(a)(vii)
Restricted Contract
2.8(a)
Section 1060 Forms
2.7
Seller
Preamble
Seller’s Disclosure Schedule
Preamble Article IV
Seller’s Employees
6.3(f)
Seller’s Benefit Plans
4.20(a)
Seller’s Intellectual Property
4.14(e)
Seller’s Owned Intellectual Property
4.14(b)
Seller’s Registered Items
4.14(f)
Software
4.14(a)
Transferred Employees
6.3(b)
Transition Services Agreement
3.2(h)
Closing Date Working Capital Target
2.6
Work Product Agreements
4.14(j)

 
 
6

--------------------------------------------------------------------------------

 

ARTICLE II
PURCHASE AND SALE
 
2.1          Purchase and Sale of the Purchased Assets.  Upon the terms and
subject to the conditions of this Agreement, at the Closing, Seller shall sell,
assign, transfer, convey and deliver to Buyer and Buyer shall purchase, acquire
and accept from Seller, free and clear of Liens except for Permitted Liens, the
entire right, title and interest of Seller in, to and under all of the assets,
properties and rights of every kind and description, real, personal and mixed,
tangible and intangible, wherever situated, that are Related to the Business
other than the Excluded Assets (the “Purchased Assets”). The Purchased Assets
include the following assets, properties and rights:
 
(a)           all Inventory;
 
(b)           all Equipment;
 
(c)           all Seller’s Intellectual Property used in the Business,
including, but not limited to, the name “Olsen Medical,” as specifically listed
in Seller’s Disclosure Schedule 4.14b and 4.14c;
 
(d)           all Contracts Related to the Business that are approved by Buyer
and set forth on Schedule 2.1(d) (the “Assigned Contracts”);
 
(e)           all Accounts Receivable;
 
(f)            all Business Authorizations;
 
(g)           all Books and Records;
 
(h)           all claims, causes of action, choses in action, rights of recovery
and rights under all warranties, representations and guarantees made by
suppliers of products, materials or equipment, or components thereof, arising
from or relating to the other Purchased Assets or the Assumed Liabilities;
 
(i)            all insurance benefits, including rights and proceeds, excluding
returned premiums and cancellation proceeds, arising from or relating to the
other Purchased Assets or the Assumed Liabilities;
 
(j)            all prepaid expenses Related to the Business;
 
(k)           all security deposits, earnest deposits and all other forms of
deposit or security placed with or by Seller for the performance of an Assigned
Contract;

 
7

--------------------------------------------------------------------------------

 

(l)            all goodwill of the Business as going concern; and
 
(m)          all other assets Related to the Business specifically listed in
Schedule 2.6.
 
2.2          Excluded Assets.  The Purchased Assets do not include, and Seller
is not selling, assigning, transferring, conveying or delivering, and neither
Buyer nor any Subsidiary of Buyer is purchasing, acquiring or accepting from
Seller, any of the assets, properties or rights set forth in this Section 2.2
(collectively, the “Excluded Assets”):
 
(a)           all cash, cash equivalents and bank accounts of Seller;
 
(b)           all Contracts that are not Assigned Contracts (the “Excluded
Contracts”);
 
(c)           all Policies (as hereinafter defined) and, subject to Section
2.1(i) hereof, all rights and benefits thereunder;
 
(d)           the assets, properties and rights specifically set forth on
Schedule 2.6 as remaining with Seller;
 
(e)           the rights which accrue or will accrue to Seller under this
Agreement and the Ancillary Agreements.
 
2.3          Assumed Liabilities.  Upon the terms and subject to the conditions
of this Agreement, Buyer shall assume effective as of the Closing, and from and
after the Closing Buyer shall pay, discharge or perform when due, as
appropriate, only the Liabilities of Seller in respect of the Assigned Contracts
but only to the extent that such Liabilities thereunder are required to be
performed after the Closing Date, were incurred in the ordinary course of the
Business and do not relate to any failure to perform, improper performance,
warranty or other breach, default or violation by Seller on or prior to the
Closing Date, including, without limitation, the accounts payable and accrued
expenses of the Business set forth on Schedule 2.6 (the “Assumed Liabilities”).
 
2.4          Excluded Liabilities.  Neither Buyer nor any of its Affiliates
shall assume any Liabilities of Seller (such unassumed Liabilities, the
“Excluded Liabilities”) other than the Assumed Liabilities set forth in Section
2.3. Without limiting the generality of the foregoing, in no event shall Buyer
or any of its Affiliates assume or incur any Liability in respect of, and Seller
shall remain bound by and liable for, and shall pay, discharge or perform when
due, the following Liabilities of Seller:
 
(a)           all Liabilities for (i) Taxes relating to the Business or the
Purchased Assets for any Pre-Closing Tax Period and (ii) Taxes of Seller or any
Affiliate of Seller;
 
(b)           all Liabilities in respect of the Excluded Contracts and other
Excluded Assets;

 
8

--------------------------------------------------------------------------------

 

(c)          all product Liability, warranty and similar claims for damages or
injury to person or property, claims of infringement of Intellectual Property
Rights and all other Liabilities, regardless of when made or asserted, which
arise out of or are based upon any events occurring or actions taken or omitted
to be taken by Seller, or otherwise arising out of or incurred in connection
with the conduct of the Business on or before the Closing Date;
 
(d)          all Pre-Closing Environmental Liabilities;
 
(e)          all Indebtedness of the Business except Assumed Liabilities;
 
(f)           all Liabilities under Seller’s Benefit Plans;
 
(g)          all Liabilities arising out of or incurred in connection with the
negotiation, preparation and execution of this Agreement and the Ancillary
Agreements and the consummation of the transactions contemplated hereby and
thereby, including Taxes and fees and expenses of counsel, accountants and other
experts; and
 
(h)          all unknown liabilities Related to the Business existing at
Closing.
 
 
2.5
Purchase Price.  At Closing, the consideration to be paid by Buyer to Seller for
the Purchased Assets (the “Purchase Price”) shall be as follows:

 
 
(a)
Buyer shall pay by wire transfer of immediately available funds the sum of
$11,000,000 to or for the benefit of Seller, subject to post-Closing adjustment
as provided in Section 2.6; and

 
 
(b)
the amount of Assumed Liabilities.

 
2.6          Working Capital Adjustment.   The difference between the Purchased
Assets and the Assumed Liabilities as of June 30, 2011, as reflected in Schedule
2.6, will be updated by Seller within 30 days of the Closing Date to reflect
such difference through the Closing Date (the “Closing Date Working Capital
Differential”). The Closing Date Working Capital Differential is intended by the
Parties to be $2,400,000.00 including the LIFO reserve as reflected on Seller’s
Balance Sheet under account line item135000 (the “Closing Date Working Capital
Target”). If the actual Closing Date Working Capital Differential turns out to
be less than the Closing Date Working Capital Target, then Seller shall refund
this difference to Buyer on a dollar-for-dollar basis within 30 days.
 
2.7          Allocation.  As soon as reasonably practicable following the
Closing, Buyer shall deliver to Seller an allocation statement setting forth
Buyer’s allocation of the Purchase Price for Tax purposes pursuant to Section
1060 of the Code and any other applicable Tax Laws (as the same may be revised
pursuant to the following sentence, the “Allocation Statement”). In the event
that the Purchase Price is adjusted pursuant to Section 2.6, Buyer shall deliver
to Seller a revised Allocation Statement as soon as reasonably practicable
following the final determination of the Adjustment Summary Statement. Except as
otherwise required by Law, Buyer and Seller shall file IRS Form 8594 or any
other forms or reports required to be filed pursuant to Section 1060 of the Code
or any comparable provisions of Law (“Section 1060 Forms”) in a manner that is
consistent with the Allocation Statement and refrain from taking any action
inconsistent therewith. Buyer and Seller shall cooperate in the preparation of
Section 1060 Forms and file such Section 1060 Forms timely and in the manner
required by applicable Law. Buyer and Seller agree to treat any payments made
pursuant to the Indemnification Agreement as an adjustment to the Purchase Price
for Tax purposes.

 
9

--------------------------------------------------------------------------------

 

2.8          Consents.
 
(a)           Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute an agreement to sell, assign, transfer, convey or
deliver any Purchased Asset or any benefit arising under or resulting from such
Purchased Asset if the sale, assignment, transfer, conveyance or delivery
thereof, without the Consent of a third party, (i) would constitute a breach or
other contravention of the rights of such third party, (ii) would be ineffective
with respect to any party to a Contract concerning such Purchased Asset, or
(iii) would, upon transfer, in any way adversely affect the rights of Buyer
under such Purchased Asset. If the sale, assignment, transfer, conveyance or
delivery by Seller to, or any assumption by Buyer of, any interest in, or
Liability under, any Purchased Asset requires the Consent of a third party, then
such sale, assignment, transfer, conveyance, delivery or assumption shall be
subject to such Consent being obtained. Without limiting Section 2.8(b), to the
extent any Assigned Contract may not be assigned to Buyer by reason of the
absence of any such Consent (“Restricted Contract”).  Buyer shall not be
required to assume any Assumed Liabilities arising under such Restricted
Contract.
 
(b)           To the extent that any Consent in respect of a Restricted Contract
or any other Purchased Asset shall not have been obtained on or before the
Closing Date, Buyer may elect to proceed with the Closing, in which case Seller
shall continue to use its reasonable best efforts to obtain any such Consent
after the Closing Date until such time as it shall have been obtained. Seller
shall cooperate with Buyer in any economically feasible arrangement proposed by
Buyer to provide that Buyer shall receive the interest of Seller under such
Restricted Contract or other Purchased Asset. Seller shall pay and discharge,
and shall indemnify and hold harmless, Buyer and its Affiliates from and against
any and all out-of-pocket costs of seeking to obtain or obtaining any such
Consent whether before or after the Closing Date. As soon as a Consent for the
sale, assignment, transfer, conveyance, delivery or assumption of a Restricted
Contract or other Purchased Asset is obtained, Seller shall promptly assign,
transfer, convey and deliver such Restricted Contract or Purchased Asset to
Buyer.
 
(c)           Nothing contained in this Section 2.8 or elsewhere in this
Agreement shall be deemed a waiver by Buyer of its right to have received on the
Closing Date an effective assignment of all of the Purchased Assets or of the
covenant of Seller to obtain all Consents, nor shall this Section 2.8 or any
other provision of this Agreement be deemed to constitute an agreement to
exclude from the Purchased Assets any Assigned Contracts or other Purchased
Asset as to which a Consent may be necessary.

 
10

--------------------------------------------------------------------------------

 

ARTICLE III
CLOSING
 
3.1          Closing Date.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place on August 15, 2011, or later as
agreed to by the parties.  The date on which the Closing occurs is referred to
in this Agreement as the “Closing Date.”
 
3.2          Deliveries by Seller at the Closing. At the Closing, Seller shall
deliver to Buyer the following:
 
(a)           a Bill of Sale in the form of Exhibit A hereto duly executed by
Seller;
 
(b)           assignments of the Assigned Contracts duly executed by Seller and
in a form acceptable to Buyer;
 
(c)           such other good and sufficient instruments of transfer as Buyer
reasonably deems necessary and appropriate to vest in Buyer all right, title and
interest in, to and under the Purchased Assets;
 
(d)           a completed certification of non-foreign status pursuant to
Section 1.1445-2(b)(2) of the Treasury regulations duly executed by Seller and
certifying that it is selling the Purchased Assets to Buyer pursuant hereto;
 
(e)           either an Assignment and Assumption of Lease or new lease on terms
acceptable to Buyer;
 
(f)            Employment Agreements with (i) Larry Potts; (ii) Jack Stroski;
(iii) Nunilon Tabermejo; and (iv) Jeff Smith;
 
(g)           a Non-Competition Agreement with Seller and Guarantor in the form
attached hereto as Exhibit B;
 
(h)           an assignment document in recordable form duly executed by Seller
(or the assignee of record for such Intellectual Property) for the purpose of
transferring to Buyer Seller’s interest in each item of Intellectual Property
included in the Seller’s Disclosure Schedule 4.14b and 4.14c;
 
(i)            an executed transition services agreement between Buyer and
Seller providing for an orderly transition of business during the days following
the Closing (the “Transition Services Agreement”) in a form substantially
similar to the form attached hereto as Exhibit C; and
 
(j)            releases of all Liens affecting the Purchased Assets shown on
Schedule 3.2(j) hereto; and
 
(k)           certified resolutions of the Seller and the Guarantor authorizing
the execution, delivery and performance of this Agreement and the transactions
contemplated thereby.

 
11

--------------------------------------------------------------------------------

 

3.3          Deliveries by Buyer at the Closing.  At the Closing, Buyer shall
deliver to Seller the following:
 
(a)           the Purchase Price by wire transfer of immediately available funds
to an account of Seller designated in writing by Seller to Buyer;
 
(b)           the Transition Services Agreement; and
 
(c)           certified resolutions of the Buyer authorizing the execution,
delivery and performance of this Agreement and the transactions contemplated
thereby.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller, jointly and severally, represents and warrants to Buyer as of the date
hereof and as of the Closing Date that the statements contained in this Article
IV are true and correct, except as set forth in the disclosure schedule dated
and delivered as of the date hereof by Seller to Buyer (the “Seller’s Disclosure
Schedule”), which is attached to this Agreement and is designated therein as
being the Seller’s Disclosure Schedule. The Seller’s Disclosure Schedule shall
be arranged in paragraphs corresponding to each representation and warranty set
forth in this Article IV. Each exception to a representation and warranty set
forth in the Seller’s Disclosure Schedule shall qualify the specific
representation and warranty which is referenced in the applicable paragraph of
the Seller’s Disclosure Schedule, and no other representation or warranty.
 
4.1          Organization and Good Standing.  PSC Industries, Inc. is a
corporation, validly existing and in good standing under the Laws of the state
of Delaware, has all requisite power to own, lease and operate its properties
and to carry on the Business as now being conducted and as proposed to be
conducted, and is duly qualified to do business and is in good standing in each
jurisdiction in which it owns or leases property or conducts any business so as
to require such qualification except for those jurisdictions where the failure
to be so qualified and in good standing could not individually or in the
aggregate have a material adverse effect on the Purchased Assets or the
condition (financial or otherwise), operations, prospects or results of
operations of the Business of Seller.  Seller is not in default under its
Charter Documents.  Schedule 4.1 is a list of all Seller’s affiliates and
subsidiaries.
 
4.2          Authority and Enforceability.
 
(a)           Seller has the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of Seller. Seller has duly executed and delivered this Agreement.
This Agreement constitutes the valid and binding obligation of Seller,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting or relating to creditors’ rights
generally, and (ii) the availability of injunctive relief and other equitable
remedies.

 
12

--------------------------------------------------------------------------------

 

(b)           Seller has the requisite power and authority to enter into each
Ancillary Agreement to which it is, or specified to be, a party and to
consummate the transactions contemplated thereby. The execution and delivery by
Seller of each Ancillary Agreement to which it is, or specified to be, a party
and the consummation of the transactions contemplated thereby have been duly
authorized by all necessary corporate, limited liability company or other action
on the part of Seller. Prior to the Closing, Seller will have duly executed and
delivered each Ancillary Agreement to which it is, or specified to be, a party.
The Ancillary Agreements will constitute the valid and binding obligation of
Seller thereto, enforceable against it in accordance with its terms, except as
such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting or relating to
creditors’ rights generally, and (ii) the availability of injunctive relief and
other equitable remedies. The Ancillary Agreements will effectively vest in
Buyer good, valid and marketable title to all the Purchased Assets free and
clear of all Liens, except as may otherwise be disclosed in Seller’s Disclosure
Schedule.
 
4.3          No Conflicts; Consents.
 
(a)           The execution and delivery of this Agreement by Seller does not,
and the execution and delivery of each Ancillary Agreement to which Seller is,
or specified to be, a party, the performance by Seller of its obligations
hereunder and thereunder and the consummation by Seller of the transactions
contemplated hereby and thereby (in each case, with or without the giving of
notice or lapse of time, or both), will not, directly or indirectly, (i) violate
the provisions of any of the Charter Documents of Seller, (ii) violate or
constitute a default, an event of default or an event creating rights of
acceleration, termination, cancellation, imposition of additional obligations or
loss of rights under any Contract (A) to which Seller is a party, (B) of which
Seller is a beneficiary or (C) by which Seller or any of its respective assets
is bound, (iii) violate or conflict with any Law, Authorization or Order
applicable to Seller, or give any Governmental Entity or other Person the right
to challenge any of the transactions contemplated by this Agreement or the
Ancillary Agreements or to exercise any remedy, obtain any relief under or
revoke or otherwise modify any rights held under, any such Law, Authorization or
Order, or (iv) result in the creation of any Liens upon any of the assets owned
or used by Seller, except for any such violations, defaults and events referred
to in clause (ii) and for any such violations, conflicts, challenges, remedies,
relief, revocations, modifications or Liens referred to in clauses (iii) and
(iv) that would not in the aggregate be material to the Business and the
Purchased Assets taken as a whole. Section 4.3(a) of the Seller’s Disclosure
Schedule sets forth all consents, waivers, assignments and other approvals and
actions that are required in connection with the transactions contemplated by
this Agreement under any Contract to which Seller is a party (collectively,
“Consents”) in order (i) in the case of Contracts that are not Assigned
Contracts, to preserve all rights and benefits of Seller thereunder and (ii) in
the case of Contracts that are Assigned Contracts, to sell, assign, transfer,
convey and deliver to, Buyer all rights and benefits of Seller thereunder
without any impairment or alteration whatsoever.

 
13

--------------------------------------------------------------------------------

 

(b)           No Authorization or Order of, registration, declaration or filing
with, or notice to, any Governmental Entity or other Person, is required by or
with respect to Seller in connection with the execution and delivery of this
Agreement and the Ancillary Agreements and the consummation of the transactions
contemplated hereby and thereby, except for such Authorizations, Consents,
registrations, declarations, filings and notices as may be required under the
HSR Act and the Other Antitrust Laws.
 
4.4          Financial Statements.
 
(a)           The Seller’s Disclosure Schedule 4.4 contains true and complete
copies of the financial statements of the Business as of the Closing Date, as of
December 31, 2010 and as of December 31, 2009 and interim financial statements
for the periods ended March 31, 2011 and June 30, 2011(the “Financial
Statements”):
 
(b)           The Financial Statements are true, complete and correct and have
been prepared in accordance with GAAP applied on a consistent basis throughout
the periods involved, subject, in the case of the Interim Financial Statements,
to normal year-end adjustments (the effect of which will not be materially
adverse) and the absence of notes (that, if presented, would not differ
materially from those presented in the Annual Financial Statements). The
Financial Statements are based on the books and records of Seller, and fairly
present the financial condition of the Business as of the respective dates they
were prepared and the results of the operations of the Business for the periods
indicated. The balance sheet of the Business as of June 30, 2011 is referred to
herein as the “Balance Sheet” and the date thereof as the “Balance Sheet Date”
and the balance sheet of the Business as of March 31, 2011 is referred to herein
as the “Interim Balance Sheet” and the date thereof as the “Interim Balance
Sheet Date.” Seller maintains with respect to the Business a standard system of
accounting established and administered in accordance with GAAP.
 
4.5          No Undisclosed Liabilities.  The Business has no liabilities,
obligations or commitments of any nature whatsoever, asserted or unasserted,
known or unknown, absolute or contingent, accrued or unaccrued, matured or
unmatured or otherwise (“Liabilities”), except (a) those which are adequately
reflected or reserved against in the Balance Sheet as of the Balance Sheet Date,
(b) those which have been incurred in the ordinary course of the Business and
consistent with past practice since the Balance Sheet Date and which are not,
individually or in the aggregate, material in amount.
 
4.6          Inventory.  Each item of Inventory is (a) free of any material
defect or other deficiency, (b) of a quality, quantity and condition useable
and, as to finished goods, saleable in the ordinary course of the Business and
(c) properly stated on the Interim Balance Sheet (to the extent existing on the
date thereof) and on the books and records of the Business at, the lesser of
cost or fair market value. None of such Inventory is slow moving (more than 24
months excess) or obsolete and no write-down of such Inventory has been made or
should have been made in the period since January 1, 2011. The quantities of
each item of Inventory are not excessive and are reasonable in the present
circumstances of the Business. All of such Inventory is located at the
facilities of the Seller and no Inventory is held on a consignment basis.

 
14

--------------------------------------------------------------------------------

 

4.7          Accounts Receivable.  The Accounts Receivable of the Business as
set forth on the Interim Balance Sheet or arising since the date thereof are, to
the extent not paid in full by the account debtor prior to the date hereof, (a)
valid and genuine, have arisen solely out of bona fide sales and deliveries of
goods, performance of services and other business transactions in the ordinary
course of the Business consistent with past practice, (b) not subject to valid
defenses, set-offs or counterclaims, and (c) collectible within 120 days after
billing at the full recorded amount thereof less the recorded allowance for
collection losses on the Interim Balance Sheet or, in the case of Accounts
Receivable arising since the Interim Balance Sheet Date, the recorded allowance
for collection losses shown on the accounting records of the Business. The
allowance for collection losses on the Interim Balance Sheet and, with respect
to Accounts Receivable arising since the Interim Balance Sheet Date, the
allowance for collection losses shown on the accounting records of the Business,
have been determined in accordance with GAAP consistent with past practice. The
Accounts Receivable existing as of the Closing Date will be collectible within
120 days after billing at the full recorded amount thereof net of the reserves
shown on the accounting records of the Business as of the Closing Date (which
reserve shall be adequate and shall not represent a greater percentage of the
Accounts Receivable as of the Closing Date than the reserve reflected in the
Interim Balance Sheet represented of the Accounts Receivable reflected therein).
 
4.8          Taxes.  Solely with respect to Taxes for which the Seller is
separately liable and that affect the Purchased Assets:
 
(a)           All Tax Returns required to have been filed by or with respect to
Seller and the Business have been duly and timely filed and each such Tax Return
correctly and completely reflects Seller’s Liability for Taxes and all other
information required to be reported thereon. All Taxes owed by Seller (whether
or not shown on any Tax Return) have been timely paid.
 
(b)           There is no action or audit now proposed, threatened or pending
against, or with respect to, Seller in respect of any Tax. No director or
officer (or employee responsible for Tax matters) of Seller expects any
Governmental Entity to assess any additional Taxes. Seller is not the
beneficiary of any extension of time within which to file any Tax Return, nor
has Seller made (or had made on its behalf) any requests for such extensions. No
claim has ever been made by an authority in a jurisdiction where Seller does not
file Tax Returns that it is or may be subject to taxation by that jurisdiction
or that it must file Tax Returns in any such jurisdiction. There are no Liens on
any of the stock or assets of Seller with respect to Taxes.
 
(c)           Seller has withheld and timely paid all Taxes required to have
been withheld and paid and has complied with all information reporting and
backup withholding requirements incidental thereto.
 
(d)           The Seller’s Disclosure Schedule 4.8 (i) lists all federal, state,
local, and foreign income Tax Returns filed with respect to Seller for taxable
periods ended on or after January 1, 2008, (ii) indicates those Tax Returns that
have been audited, and (iii) indicates those Tax Returns that currently are the
subject of audit. Seller has delivered to Buyer correct and complete copies of
all income Tax Returns, examination reports, and statements of deficiencies
assessed against or agreed to by Seller since January 1, 2008.

 
15

--------------------------------------------------------------------------------

 

(e)           Seller has not waived (or is subject to a waiver of) any statute
of limitations in respect of Taxes or has agreed to (or is subject to) any
extension of time with respect to a Tax assessment or deficiency.
 
(f)            Seller’s unpaid Taxes (i) did not, as of the Interim Balance
Sheet Date, exceed the Liability reserves for Taxes (rather than any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) set forth on the face of the Interim Balance Sheet (rather than in any
notes thereto) and (ii) do not exceed such reserves as adjusted for the passage
of time through the Closing Date in accordance with the past custom and practice
of Seller in filing its Tax Returns.
 
(g)           Seller has no obligation to make a payment that is not deductible
under Code §280G. Seller has disclosed on its income Tax Returns, all positions
taken therein that could give rise to a substantial understatement of income Tax
within the meaning of Code §6662 (or any similar provision of state, local, or
foreign law).
 
(h)           Seller is not a party to any Tax allocation or sharing agreement.
Seller (i) has not been a member of an affiliated group filing a consolidated
income Tax Return nor (ii) has any Liability for the Taxes of any Person under
Reg. §1.1502-6 (or any similar provision of state, local, or foreign law), as a
transferee or successor, by contract, or otherwise.  Seller is not a party to
any joint venture, partnership or other arrangement that is treated as a
partnership or similar entity for purposes of the applicable income Tax Law.
 
(i)            Seller is not, nor at any time has been, a passive foreign
investment company within the meaning of Section 1297 of the Code and Seller is
not a shareholder, directly or indirectly, in a passive foreign investment
company.
 
(j)            Seller is not now or at any time been subject to (i) the overall
foreign loss provisions of Section 904(f) of the Code or (ii) the
recharacterization provisions of Section 952(c)(2) of the Code.
 
4.9          Compliance with Law.
 
(a)           Seller has, in all material ways, conducted, and is, in all
material ways, conducting, the Business in compliance with all applicable Laws.
 
(b)           No event has occurred and no circumstances exist that (with or
without the passage of time or the giving of notice) may result in a violation
of, conflict with or failure on the part of Seller to conduct the Business in
compliance with, any applicable Law, except for any such violations, conflicts
or failures to comply that would not in the aggregate be material to the
Business and the Purchased Assets taken as a whole. Seller has not received
notice regarding any violation of, conflict with, or failure to conduct the
Business in material compliance with, any applicable Law.

 
16

--------------------------------------------------------------------------------

 

4.10        Business Authorizations.
 
(a)           Seller owns, holds or lawfully uses in the operation of the
Business all Authorizations which are necessary for it to conduct the Business
as currently conducted or as proposed to be conducted or for the ownership and
use of the assets owned or used by Seller in the conduct of the Business (the
“Business Authorizations”) free and clear of all Liens, except where the failure
to own, hold or lawfully use any such Business Authorizations would not in the
aggregate be material to the Business and the Purchased Assets taken as a whole.
Such Business Authorizations are valid and in full force and effect. All
material Business Authorizations are listed in the Seller’s Disclosure Schedule
4.10.
 
(b)           No event has occurred and no circumstances exist that (with or
without the passage of time or the giving of notice) may result in a violation
of, conflict with, failure on the part of Seller to comply with the terms of, or
the revocation, withdrawal, termination, cancellation, suspension or
modification of any Business Authorization. Seller has not received notice
regarding any violation of, conflict with, failure to comply with the terms of,
or any revocation, withdrawal, termination, cancellation, suspension or
modification of, any Business Authorization.  Seller is not in default, nor has
Seller received notice of any claim of default, with respect to any Business
Authorization.
 
4.11        Title to Personal Property.
 
(a)           The Seller’s Disclosure Schedule 4.11 sets forth a complete and
accurate list of all personal properties and assets (“Personal Property”) that
are Purchased Assets as of the date of this Agreement, specifying whether such
Personal Property is owned or leased and, in the case of leased assets,
indicating the parties to, execution dates of and annual payments under, the
leases.
 
(b)           With respect to Personal Property that it purports to own
including all Personal Property reflected as owned on the Interim Balance Sheet
(other than inventory sold in the ordinary course of the Business since the date
thereof).  Seller has good and transferable title to all such Personal Property,
free and clear of all Liens except for Permitted Liens.
 
(c)           All leases under which Personal Property is leased are in full
force and effect and constitute valid and binding obligations of the other
party(ies) thereto, and neither Seller nor, to Seller’s Knowledge, any other
party thereto, is in breach of any of the terms of any such lease.
 
(d)           The Seller’s Disclosure Schedule 4.11 sets forth a complete and
accurate list of all prepaid expenses of the Business as of June 30, 2011.
 
4.12        Condition of Tangible Assets.  All Purchased Assets that are
tangible property are structurally sound, are in good operating condition and
repair (subject to normal wear and tear given the use and age of such assets),
are usable in the ordinary course of the Business and conform to all Laws and
Authorizations relating to their construction, use and operation. There are no
facts or conditions affecting such Purchased Assets that could interfere in any
material respect with the use or operation thereof as used or operated for the
12 months preceding the date of this Agreement.

 
17

--------------------------------------------------------------------------------

 

4.13        Real Property.
 
(a)           The Seller’s Disclosure Schedule 4.13 contains (i) a list of all
real property and interests in real property owned in fee by Seller Related to
the Business (the “Owned Real Property”), and (ii) a list of all real property
and interests in real property leased by Seller Related to the Business (the
“Leased Real Property” and, together with the Owned Real Property, the “Real
Property”).
 
(b)           With respect to each parcel of Owned Real Property:
 
(i)           Seller has good and marketable title to each such parcel of Owned
Real Property free and clear of all Liens, except (A) Permitted Liens and (B)
zoning and building restrictions, easements, covenants, rights-of-way and other
similar restrictions of record, none of which impairs the current or proposed
use of such Owned Real Property.
 
(ii)          The legal description for such parcel of Owned Real Property
contained in the deed thereof describes the property fully and accurately. All
buildings, structures and facilities located on, and improvements to, such
parcel of Owned Real Property are located within the boundary lines of such
Owned Real Property and do not encroach on any easement, right of way or other
encumbrance which burdens any portion of the Owned Real Property. No structures,
facilities or other improvements on any parcel adjacent to the Owned Real
Property encroach onto any portion of the Owned Real Property.
 
(iii)         Seller has provided to Buyer copies of the deeds and other
instruments (as recorded) by which Seller acquired such parcel of Owned Real
Property, and copies of all title insurance policies, opinions, abstracts and
surveys in the possession of Seller with respect to such parcel.
 
(iv)         There are no outstanding options or rights of first refusal to
purchase such parcel of Owned Real Property, or any portion thereof or interest
therein.
 
(c)           With respect to Leased Real Property, Seller has delivered to
Buyer a true and complete copy of every lease and sublease pursuant to which
Seller is a party or by which it is bound (each, a “Lease”). Seller has
peaceful, undisturbed and exclusive possession of the Leased Real Property.  The
Leases are legal, valid, binding, enforceable, in full force and effect, and no
party thereto is in default or breach under any such Lease. No event has
occurred which, with the passage of time or the giving of notice or both, would
cause a material breach of or default under any of such Leases.  The Leases have
been duly assigned to the Buyer and such assignments are valid and enforceable
as against the landlord and third parties.  No consents are required for such
assignments, or to the extent that consents to the assignments are required,
Seller has obtained such consents and has provided Buyer with copies of same.

 
18

--------------------------------------------------------------------------------

 

(d)           To Seller’s Actual Knowledge, the uses for which the buildings,
facilities and other improvements located on the Real Property are zoned do not
restrict, or impair, the use of the Real Property for purposes of the Business.
 
(e)           To Seller’s Actual Knowledge, no Governmental Entity having the
power of eminent domain over the Real Property has commenced or, to Seller’s
Actual Knowledge, intends to exercise the power of eminent domain or a similar
power with respect to all or any part of the Real Property. There are no pending
or, to Seller’s Actual Knowledge, threatened condemnation, fire, health, safety,
building, zoning or other land use regulatory proceedings, lawsuits or
administrative actions relating to any portion of the Leased Real Property or
any other matters which do or may adversely affect the current use, occupancy or
value thereof. Seller has not received notice of any pending or threatened
special assessment proceeding affecting any portion of the Real Property.
 
(f)           To Seller’s Actual Knowledge, the Real Property and all present
uses and operations of the Real Property comply in all material respects with
all Laws, covenants, conditions, restrictions, easements, disposition agreements
and similar matters affecting the Real Property. To Seller’s Actual Knowledge,
the Real Property and its continued use, occupancy and operation as used,
occupied and operated in the conduct of the Business do not constitute a
nonconforming use and is not the subject of a special use permit under any Law.
 
(g)           To Seller’s Actual Knowledge, the Real Property is in suitable
condition for the conduct of the Business as currently conducted and as proposed
to be conducted. To Seller’s Actual Knowledge, Seller has good and valid rights
of ingress and egress to and from all Real Property from and to the public
street systems for all usual street, road and utility purposes.
 
(h)           No Person other than Seller is in possession of any of the Real
Property or any portion thereof, and there are no leases, subleases, licenses,
concessions or other agreements, written or oral, granting to any Person other
than Seller the right of use or occupancy of the Real Property or any portion
thereof. To Seller’s Actual Knowledge, no easement, utility transmission line or
water main located on the Real Property adversely affects the use of the Real
Property or any improvement on the Real Property.
 
(i)            To Seller’s Actual Knowledge, all water, sewer, gas, electric,
telephone and drainage facilities, and all other utilities required by any Law
or by the use and operation of the Real Property in the conduct of the Business
are installed to the property lines of the Real Property, are connected pursuant
to valid permits to municipal or public utility services or proper drainage
facilities, are fully operable and are adequate to service the Real Property in
the operation of the Business and to permit compliance with the requirements of
all Laws in the operation thereof. To Seller’s Actual Knowledge, no fact or
condition exists which could result in the termination or material reduction of
the current access from the Real Property to existing roads or to sewer or other
utility services presently serving the Real Property.

 
19

--------------------------------------------------------------------------------

 

(j)            Seller has provided Buyer copies of all completed environmental
reports, title policies and surveys relating to the Real Property in Seller’s
possession.
 
4.14        Intellectual Property.
 
(a)           As used in this Agreement, “Intellectual Property” means: (i)
inventions (whether or not patentable), trade secrets, technical data,
databases, customer lists, designs, tools, methods, processes, technology,
ideas, know-how, source code, product road maps and other proprietary
information and materials (“Proprietary Information”); (ii) trademarks and
service marks (whether or not registered), trade names, logos, trade dress and
other proprietary indicia and all goodwill associated therewith; (iii)
documentation, advertising copy, marketing materials, websites, specifications,
mask works, drawings, graphics, databases, recordings and other works of
authorship, whether or not protected by Copyright; (iv) computer programs,
including any and all software implementations of algorithms, models and
methodologies, whether in source code or object code, design documents,
flow-charts, user manuals and training materials relating thereto and any
translations thereof (collectively, “Software”); and (v) all forms of legal
rights and protections that may be obtained for, or may pertain to, the
Intellectual Property set forth in clauses (i) through (iv) in any country of
the world (“Intellectual Property Rights”), including all letters patent, patent
applications, provisional patents, design patents, PCT filings, invention
disclosures and other rights to inventions or designs (“Patents”), all
registered and unregistered copyrights in both published and unpublished works
(“Copyrights”), all trademarks, service marks and other proprietary indicia
(whether or not registered) (“Marks”), trade secret rights, mask works, moral
rights or other literary property or authors rights, and all applications,
registrations, issuances, divisions, continuations, renewals, reissuances and
extensions of the foregoing.
 
(b)           The Seller’s Disclosure Schedule 4.14(b) lists (by name, owner
and, where applicable, registration number and jurisdiction of registration,
application, certification or filing) all Intellectual Property that is owned by
Seller and Related to the Business that is included in the Purchased Assets
(whether exclusively, jointly with another Person or otherwise) (“Seller’s Owned
Intellectual Property”); provided that the Seller’s Disclosure Schedule is not
required to list items of Seller’s Owned Intellectual Property which are both
(i) immaterial to the Business and (ii) not registered or the subject of an
application for registration. Except as described in the Seller’s Disclosure
Schedule, Seller owns the entire right, title and interest to all Seller’s Owned
Intellectual Property free and clear of all Liens.
 
(c)           The Seller’s Disclosure Schedule 4.14(c) lists all licenses,
sublicenses and other agreements that are included in the Purchased Assets
(“In-Bound Licenses”) pursuant to which a third party authorizes Seller to use,
practice any rights under, or grant sublicenses with respect to, any
Intellectual Property Related to the Business owned by a third party, including
the incorporation of any such Intellectual Property into products of Seller and,
with respect to each In-Bound License, whether the In-Bound License is exclusive
or non-exclusive.

 
20

--------------------------------------------------------------------------------

 

(d)           The Seller’s Disclosure Schedule 4.14(d) lists all licenses,
sublicenses and other agreements that are included in the Purchased Assets
(“Out-Bound Licenses”) pursuant to which Seller authorizes a third party to use,
practice any rights under, or grant sublicenses with respect to, any Seller’s
Owned Intellectual Property or pursuant to which Seller grants rights to use or
practice any rights under any Intellectual Property owned by a third party and,
with respect to each Out-Bound License, whether the Out-Bound License is
exclusive or non-exclusive.
 
(e)           Except as otherwise described in Seller’s Disclosure Schedule
4.14(e), Seller (i) exclusively owns the entire right, interest and title to
each item of Intellectual Property listed on Seller’s Disclosure Schedule free
and clear of Liens (including the design, manufacture, license and sale of all
products currently under development or in production), or (ii) otherwise
rightfully uses or otherwise enjoys such Intellectual Property pursuant to the
terms of a valid and enforceable In-Bound License that is listed in the Seller’s
Disclosure Schedule 4.14(c). The Seller’s Owned Intellectual Property listed on
Seller’s Disclosure Schedule 4.14(b), together with Seller’s rights, if any,
under the In-Bound Licenses listed in the Seller’s Disclosure Schedule 4.14(c)
(collectively, the “Seller’s Intellectual Property”), constitutes all the
Intellectual Property that is included in the Purchased Assets and used in the
operation of the Business as it is currently conducted.
 
(f)           Except as otherwise described in Seller’s Disclosure Schedule
4.14(f), all registration, maintenance and renewal fees related to Patents,
Marks, Copyrights and any other certifications, filings or registrations that
are owned by Seller and included in the Seller’s Disclosure Schedule 4.14(b)
(“Seller’s Registered Items”) and that are currently due have been paid and all
documents and certificates related to such Seller’s Registered Items have been
filed with the relevant Governmental Entity or other authorities in the United
States or foreign jurisdictions, as the case may be, for the purposes of
maintaining such Seller’s Registered Items. Except as otherwise described in
Seller’s Disclosure Schedule 4.14(f), all Seller’s Registered Items are in good
standing, held in compliance with all applicable legal requirements and
enforceable by Seller. Except as otherwise described in Seller’s Disclosure
Schedule 4.14(f), all Patents described in Seller’s Disclosure Schedule that
have been issued to Seller are valid.
 
(g)           Except as otherwise described in Seller’s Disclosure Schedule
4.14(g), Seller is not aware of any challenges (or any basis therefor) with
respect to the validity or enforceability of any Seller’s Owned Intellectual
Property. The Seller’s Disclosure Schedule 4.14(g) lists the status of any
proceedings or actions before the United States Patent and Trademark Office or
any other Governmental Entity anywhere in the world related to any of the
Seller’s Owned Intellectual Property, including the due date for any outstanding
response by Seller in such proceedings. Except as otherwise described in
Seller’s Disclosure Schedule 4.14(f), Seller has not taken any action or failed
to take any action that could reasonably be expected to result in the
abandonment, cancellation, forfeiture, relinquishment, invalidation, waiver or
unenforceability of any Seller’s Owned Intellectual Property.

 
21

--------------------------------------------------------------------------------

 

(h)           None of the products or services currently or formerly developed
manufactured, sold, distributed, provided, shipped or licensed by Seller, or
which are currently under development, in each case Related to the Business, has
infringed or, to Seller’s Knowledge, infringes upon, or otherwise unlawfully
used or uses, the Intellectual Property Rights of any third party. Seller, by
conducting the Business as currently conducted or as proposed to be conducted,
has not, to Seller’s Knowledge,  infringed or infringes upon, or otherwise
unlawfully used or uses, any Intellectual Property Rights of a third party.
Except as otherwise described in Seller’s Disclosure Schedule 4.14(h)(i), Seller
has not received any communication alleging that Seller has violated or, by
conducting the Business as currently conducted or as proposed to be conducted,
would violate, any Intellectual Property Rights of a third party nor, to
Seller’s Knowledge, is there any basis therefor. Except as otherwise described
in Seller’s Disclosure Schedule 4.14(h)(i), no Action has been instituted, or,
to Seller’s Knowledge, threatened, relating to any Intellectual Property
formerly or currently used by Seller Related to the Business and none of the
Seller’s Intellectual Property is subject to any outstanding Order. Except as
otherwise described in Seller’s Disclosure Schedule 4.14(h)(ii), to Seller’s
Knowledge, no Person has infringed or is infringing any Intellectual Property
Rights of Seller Related to the Business or has otherwise misappropriated or is
otherwise misappropriating any Seller’s Intellectual Property.
 
(i)           With respect to the Proprietary Information of Seller Related to
the Business, the documentation relating thereto is current, accurate and
sufficient in detail and content to identify and explain it and to allow its
full and proper use without reliance on the special knowledge or memory of
others. Seller has taken commercially reasonable steps to protect and preserve
the confidentiality of all Proprietary Information owned by Seller Related to
the Business that is not covered by an issued Patent. Any receipt or use by, or
disclosure to, a third party of Proprietary Information Related to the Business
owned by Seller has been pursuant to the terms of binding written
confidentiality and non-use agreement between Seller and such third party
(“Nondisclosure Agreements”). True and complete copies of the Nondisclosure
Agreements, and any amendments thereto, have been provided to Buyer. Seller is,
and to Seller’s Knowledge, all other parties thereto are, in compliance with the
provisions of the Nondisclosure Agreements. To Seller’s Knowledge, Seller is in
compliance with the terms of all Contracts pursuant to which a third party has
disclosed to, or authorized Seller to use, Proprietary Information Related to
the Business owned by such third party.
 
(j)           All current and former employees, consultants and contractors of
the Business have executed and delivered, and are in compliance with,
enforceable agreements regarding the protection of Proprietary Information and
providing valid written assignments of all Intellectual Property Related to the
Business conceived or developed by such employees, consultants or contractors in
connection with their services for the Business (“Work Product Agreements”).
True and complete copies of the Work Product Agreements have been provided to
Buyer. To Seller’s Knowledge, no current or former employee, consultant or
contractor or any other Person has any right, claim or interest to any of the
Seller’s Owned Intellectual Property.

 
22

--------------------------------------------------------------------------------

 

(k)           No employee, consultant or contractor of Seller has been, is or to
Seller’s Knowledge, will be, by performing services for the Business, in
violation of any term of any employment, invention disclosure or assignment,
confidentiality or noncompetition agreement or other restrictive covenant or any
Order as a result of such employee’s or contractor’s employment in the Business
or any services rendered by such employee or contractor.
 
(1)           All Intellectual Property that has been distributed, sold or
licensed to a third party by Seller Related to the Business that is covered by
warranty conformed and conforms to, and performed and performs in accordance
with, the representations and warranties provided with respect to such
Intellectual Property by or on behalf of Seller for the time period during which
such representations and warranties apply.
 
(m)           Except as otherwise described in Seller’s Disclosure Schedule
4.14(m), the execution and delivery of this Agreement by Seller does not, and
the consummation of the transactions contemplated hereby (in each case, with or
without the giving of notice or lapse of time, or both), will not, directly or
indirectly, result in the loss or impairment of, or give rise to any right of
any third party to terminate or re-price or otherwise renegotiate Seller’s
rights to own any of its Intellectual Property or its respective rights under
any Out-Bound License or In-Bound License, nor require the consent of any
Governmental Entity or other third party in respect of any such Intellectual
Property.
 
(n)           As of the Closing Date, the lapse of U.S. Patent 5,925,039 has not
impaired the use, value, or scope of any other Intellectual Property identified
on Schedule 4.14(b) or 4.14(c).
 
4.15.       Intentionally Omitted.
 
4.16        Absence of Certain Changes or Events.  Since the Interim Balance
Sheet Date to the date of this Agreement and to the Closing Date:
 
(a)           there has not been any material adverse change in the condition
(financial or otherwise), operations, prospects or results of operations of the
Business or Seller;
 
(b)           Seller has not amended or changed, or proposed to amend or change,
its Charter Documents in a manner that could be expected to delay the
consummation of the transactions contemplated by this Agreement;
 
(c)           Seller has not declared, set aside or paid any dividend or other
distribution (whether in cash, stock or property) with respect to any equity
security or debt security;
 
(d)           Seller has not (i) increased or modified the compensation or
benefits payable or to become payable by Seller to any current or former
directors, employees, consultants or contractors of the Business, (ii) increased
or modified any Benefit Plan made to, for or with any current or former
directors, employees or contractors of the Business, or (iii) entered into any
employment, severance or termination agreement Related to the Business;

 
23

--------------------------------------------------------------------------------

 

(e)           Seller has not sold, leased, transferred or assigned any property
or assets Related to the Business, except for (i) the sale of Inventory, (ii)
the grant of non-exclusive Out-Bound Licenses, and (iii) the sale of obsolete
Equipment, in each case in the ordinary course of the Business consistent with
past practice;
 
(f)            Seller has not incurred, assumed or guaranteed any Indebtedness
Related to the Business;
 
(g)           Seller has not mortgaged, pledged or subjected to Liens any
assets, properties or rights Related to the Business, except for Liens arising
under lease financing arrangements existing as of the Balance Sheet Date and
Permitted Liens;
 
(h)           Seller has not entered into, amended, modified, canceled or waived
any rights under, any Material Contract and no Material Contract has been
terminated or cancelled;
 
(i)            Seller has not taken any action outside the ordinary course of
the Business;
 
(j)            there has not been any labor dispute, other than individual
grievances, or any activity or proceeding by a labor union or representative
thereof to organize any employees of the Business;
 
(k)           there has not been any violation of, or conflict with, any
applicable Law or any Business Authorization;
 
(l)            Seller has not agreed, or entered into any arrangement, to take
any action which, if taken prior to the date hereof, would have made any
representation or warranty set forth in this Article IV untrue or incorrect as
of the date when made;
 
(m)           there has not been any material damage, destruction or loss with
respect to the assets, properties and rights of the Business, whether or not
covered by insurance;
 
(n)           Seller has not made any change in the accounting practices Related
to the Business;
 
(o)           Seller has not made any Tax election, changed its method of Tax
accounting or settled any claim for Taxes, in each case Related to the Business;
and
 
(p)           Seller has not agreed, whether in writing or otherwise, to do any
of the foregoing.
 
4.17        Contracts.
 
(a)           Except as set forth in Section 4.17 of the Seller’s Disclosure
Schedule, Seller is not party to, or bound by, in each case Related to the
Business:

 
24

--------------------------------------------------------------------------------

 

(i)           any Contract or series of related Contracts for the purchase of
materials, supplies, goods, services, equipment or other assets that involves
annual payments by Seller of $5,000 or more;
 
(ii)          any Contract or series of related Contracts for the sale by Seller
of (A) materials, supplies, goods, services, equipment or other assets, that
involves a specified annual minimum dollar sales amount of $5,000 or more, or
(B) pursuant to which Seller received payments of more than $5,000.
 
(iii)         any Contract that requires Seller to purchase its total
requirements of any product or service from a third party or that contains “take
or pay” provisions;
 
(iv)         any Contract or series of related Contracts that (A) continues over
a period of more than six months from the date hereof or a (B) involves payments
to or by Seller exceeding $5,000, other than arrangements disclosed pursuant to
the preceding paragraphs (i) and (ii);
 
(v)         any partnership, joint venture or similar Contract;
 
(vi)        any distribution, dealer, representative or sales agency Contract;
 
(vii)       any Lease;
 
(viii)      any Contract for the lease of personal property which provides for
payments to or by Seller;
 
(ix)         any Contract which provides for the indemnification by Seller of
any Person, the undertaking by Seller to be responsible for consequential
damages, or the assumption by Seller of any Tax, environmental or other
Liability;
 
(x)          any Contract with any Governmental Entity;
 
(xi)         any note, debenture, bond, equipment trust, letter of credit, loan
or other Contract for Indebtedness or lending of money (other than to employees
for travel expenses in the ordinary course of the Business) or Contract for a
line of credit or guarantee, pledge or undertaking of the Indebtedness of any
other Person;
 
(xii)        any Contract for any capital expenditure or leasehold improvement
in excess of $5,000;
 
(xiii)       any Contract which restrains the ability of Seller to engage or
compete in any manner or in any business;
 
(xiv)       any Out-Bound License or In-Bound License;

 
25

--------------------------------------------------------------------------------

 

(xv)        any Contract relating to the acquisition or disposition of any
material business (whether by merger, sale of stock, sale of assets or
otherwise);
 
(xvi)       any collective bargaining Contract or other Contract with any labor
organization, union or association;
 
(xvii)      any Contract that is an employment, consulting, termination or
severance Contract other than those that are terminable at-will by Seller on
less than 30 days’ notice;
 
(xviii)     any Contract that is otherwise material to Seller and not previously
disclosed pursuant to this Section 4.17; and
 
(xix)  any verbal or implied Contract of employment with any Person.
 
(b)           Each Contract required to be listed in Section 4.17 of the
Seller’s Disclosure Schedule (collectively, the “Material Contracts”) is valid
and enforceable in accordance with its terms. Seller has complied with and is in
compliance in all material respects with, and to Seller’s Knowledge, all other
parties thereto have complied with and are in compliance with, the provisions of
each Material Contract.
 
(c)           Seller is not, and to Seller’s Knowledge, no other party thereto
is, in material default in the performance, observance or fulfillment of any
obligation, covenant, condition or other term contained in any Material
Contract, and Seller has not given or received notice to or from any Person
relating to any such alleged or potential default that has not been cured. No
event has occurred to Seller’s Knowledge which with or without the giving of
notice or lapse of time, or both, may conflict with or result in a violation or
breach of, or give any Person the right to exercise any remedy under or
accelerate the maturity or performance of, or cancel, terminate or modify, any
Material Contract.
 
(d)           Seller has delivered accurate and complete copies of each Material
Contract to Buyer.
 
(e)           All Contracts other than Material Contracts Related to the
Business (collectively, the “Minor Contracts”) are in all material respects
valid and enforceable in accordance with their terms. Seller is not and, to
Seller’s Knowledge, no other party thereto is, in default in the performance,
observance or fulfillment of any obligation, covenant or condition contained
therein, and Seller has not given or received notice to or from any Person
relating to any such alleged or potential default that has not been cured,
except in either case where such default would not and would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the Purchased Assets or the condition (financial or otherwise), operations,
prospects or results of operations of the Business or Seller. No event has
occurred which with or without the giving of notice or lapse of time, or both,
may conflict with or result in a violation or breach of, or give any Person the
right to exercise any remedy under or accelerate the maturity or performance of,
or cancel, terminate or modify, any Minor Contract, except where such violation,
breach, remedy, acceleration, cancellation, termination or modification could
not and could not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the Purchased Assets or the condition
(financial or otherwise), operations, prospects or results of operations of the
Business or Seller.

 
26

--------------------------------------------------------------------------------

 

4.18        Sufficiency of Purchased Assets.
 
(a)           The Purchased Assets include as of the Closing Date all assets,
properties and rights reflected in Schedule 2.6
 
(b)           The Purchased Assets will be sufficient for the conduct and
operation of the Business by Buyer following the Closing in the same manner as
conducted and operated by Seller on the Balance Sheet Date and Interim Balance
Sheet Date and as currently conducted.
 
(c)           None of the Excluded Assets is material to the Business.
 
4.19        Litigation.
 
(a)           Except as listed in Section 4.19 of the Seller’s Disclosure
Schedule, there is no action, suit or proceeding, claim, arbitration, litigation
or investigation (each, an “Action”), in each case Related to the Business, (i)
pending or, to Seller’s Knowledge, threatened against or affecting Seller, or
(ii) that challenges or seeks to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement or the Ancillary Agreements.  To
Seller’s Knowledge,  no event has occurred or circumstances exist that may give
rise or serve as a basis for any such Action.  There is no Action against any
current or, to Seller’s Knowledge, former director or employee of the Business
with respect to which Seller has or is reasonably likely to have an
indemnification obligation.
 
(b)           There is no unsatisfied judgment, penalty or award, in each case
Related to the Business, against or affecting Seller or any of its respective
assets, properties or rights.
 
4.20        Employee Benefits.
 
(a)           The Seller’s Disclosure Schedule 4.20(a) sets forth a complete and
accurate summary of all Benefit Plans maintained or contributed to by Seller for
the benefit of any present or former directors, employees or contractors of the
Business or with respect to which Seller otherwise has any present or future
Liability (collectively, “Seller’s Benefit Plans”). A current, accurate and
complete copy of Seller’s Benefit Plans has been provided to Buyer. Seller has
no intent or commitment to create any additional Seller’s Benefit Plan or amend
any Seller’s Benefit Plan.
 
(b)           Each Seller’s Benefit Plan has been and is currently administered
in compliance with all reporting, disclosure and other requirements of ERISA and
the Code applicable to such Seller’s Benefit Plan. Seller’s Benefit Plans that
are employee pension benefit plans (as defined in Section 3(2) of ERISA) and
which are intended to be qualified under Section 401 (a) of the Code (a “Pension
Plan”), have been determined by the Internal Revenue Service to be so qualified
and no condition exists that would adversely affect any such determination. No
Seller’s Benefit Plan is a “defined benefit plan” as defined in Section 3(35) of
ERISA.

 
27

--------------------------------------------------------------------------------

 

(c)           Neither Seller nor any ERISA Affiliate nor any trustee or agent of
any Seller’s Benefit Plan has been or is currently engaged in any prohibited
transactions as defined by Section 406 of ERISA or Section 4975 of the Code for
which an exemption is not applicable which could subject Seller, any ERISA
Affiliate or any trustee or agent of any Seller’s Benefit Plan to the Tax or
penalty imposed by Section 4975 of the Code or Section 502 of ERISA.
 
(d)           Seller nor any ERISA Affiliate has not been or is currently party
to any “multi-employer plan,” as that term is defined in Section 3(37) of ERISA.
 
(e)           Schedule 4.20(e) sets forth the most recent census representing
the Business Employees’ participation in the Benefit Plans.
 
(f)           There are no actions, suits or claims (other than routine claims
for benefits in the ordinary course) pending or, to Seller’s Knowledge,
threatened against any Seller’s Benefit Plan, Seller, any ERISA Affiliate or any
trustee or agent of any Seller’s Benefit Plan.
 
(g)           With respect to each Seller’s Benefit Plan to which Seller or any
ERISA Affiliate is a party which constitutes a group health plan subject to
Section 4980B of the Code, each such Seller’s Benefit Plan complies, and in each
case has complied, with all applicable requirements of Section 4980B of the
Code.
 
(h)           Except for those sums to be distributed on or about September 15,
2011 in accordance with the Benefit Plan documents for Benefit Plan period
ending December 31, 2010, full payment has been made of all amounts which Seller
or any ERISA Affiliate was required to have paid as a contribution to any
Seller’s Benefit Plan as of the last day of the most recent fiscal year of each
of the Benefit Plans and prior to the date of this Agreement.
 
(i)            Each Seller’s Benefit Plan is, and its administration is and has
been during the six-year period preceding the date of this Agreement, in
compliance with, and neither Seller nor any ERISA Affiliate has received any
claim or notice that any such Seller’s Benefit Plan is not in compliance with,
all applicable Laws and Orders and prohibited transaction exemptions, including
to the extent applicable, the requirements of ERISA.
 
(j)            Neither Seller nor any ERISA Affiliate is in default in
performing any of its contractual obligations under any Seller’s Benefit Plan or
any related trust agreement or insurance contract.
 
(k)           There are no material outstanding Liabilities of any Seller’s
Benefit Plan other than Liabilities for benefits to be paid to participants in
any Seller’s Benefit Plan and their beneficiaries in accordance with the terms
of such Seller’s Benefit Plan.

 
28

--------------------------------------------------------------------------------

 

(1)           Subject to ERISA and the Code, each Seller’s Benefit Plan may be
amended, modified, terminated or otherwise discontinued by Seller or an ERISA
Affiliate at any time without liability.
 
(m)          No Seller’s Benefit Plan other than a Pension Plan, retiree medical
plan or severance plan provides benefits to any individual after termination of
employment.
 
(n)           The consummation of the transactions contemplated by this
Agreement will not (i) entitle any current or former director, employee or
contractor of the Business to severance pay, unemployment compensation, deferral
compensation or any other payment, (ii) accelerate the time of payment or
vesting, or increase the amount of, compensation due to any such director,
employee, contractor or consultant, or result in the payment of any other
benefits to any Person or the forgiveness of any Indebtedness of any Person,
(iii) result in any prohibited transaction described in Section 406 of ERISA or
Section 4975 of the Code for which an exemption is not available or (iv) result
(either alone or in conjunction with any other event) in the payment or series
of payments by Seller or any of its Affiliates to any Person of an “excess
parachute payment” within the meaning of Section 280G of the Code.
 
(o)           With respect to each Seller’s Benefit Plan that is funded wholly
or partially through an insurance policy, all premiums required to have been
paid to date under the insurance policy have been paid, all premiums required to
be paid under the insurance policy through the Closing will have been paid on or
before the Closing and, as of the Closing, there will be no liability of Seller
or any ERISA Affiliate under any insurance policy or ancillary agreement with
respect to such insurance policy in the nature of a retroactive rate adjustment,
loss sharing arrangement or other Liability arising wholly or partially out of
events occurring prior to the Closing.
 
(p)           Each Seller’s Benefit Plan that constitutes a “welfare benefit
plan,” within the meaning of Section 3(1) of ERISA, and for which contributions
are claimed by Seller or any ERISA Affiliate as deductions under any provision
of the Code, is in compliance with all applicable requirements pertaining to
such deduction. With respect to any welfare benefit fund (within the meaning of
Section 419 of the Code) related to a welfare benefit plan, there is no
disqualified benefit (within the meaning of Section 4976(b) of the Code) that
would result in the imposition of a Tax under Section 4976(a) of the Code. All
welfare benefit funds intended to be exempt from Tax under Section 501 (a) of
the Code have been determined by the Internal Revenue Service to be so exempt
and no event or condition exists which would adversely affect any such
determination.
 
(q)           With respect to each applicable Seller’s Benefit Plan that is a
deferred compensation plan subject to Code Section 409A, each such plan complies
with Code Section 409A and the IRS guidance and regulations issued pursuant
thereto with respect to both the form of the document and the operations of the
plan.

 
29

--------------------------------------------------------------------------------

 

4.21        Labor and Employment Matters.
 
(a)           The Seller’s Disclosure Schedule 4.21(a) sets forth (i) a list of
all Business Employees (including title and position) and contractors of the
Business as of the date hereof, (ii) the compensation and benefits of each such
Business Employee and contractor, (iii) the deferred compensation and bonus pay
of each Business Employee; (iv) the length of service for each Business
Employee, (v) the location of employment for each Business Employee, and (vi)
the hours of vacation pay, holiday pay and other paid leave time earned or
accrued based upon services performed prior to Closing.  The employment of all
Business Employees and contractors may be terminated at any time with or without
cause and without any severance or other Liability to Seller.
 
(b)           Seller is not a party or subject to any labor union or collective
bargaining agreement in connection with the Business. There have not been and
there are not pending or, to Seller’s Knowledge, threatened, any labor disputes,
work stoppages, requests for representation, pickets, work slow-downs due to
labor disagreements or any actions or arbitrations that involve Business
Employees. There is no unfair labor practice, charge or complaint pending,
unresolved or, to Seller’s Knowledge, threatened before the National Labor
Relations Board. No event has occurred or circumstance exist that may provide
the basis of any work stoppage or other labor dispute in connection with the
Business.
 
(c)           Seller has complied in all respects with each, and is not in
violation in any respect of any, Law relating to employer/employee relations in
connection with the Business. There are, and have been, no violations of any Law
respecting the hiring, hours, wages, occupational safety and health, employment,
promotion, termination or benefits of any Business Employee or other Person in
connection with the Business. Seller has filed all reports, information and
notices required under any Law respecting the hiring, hours, wages, occupational
safety and health, employment, promotion, termination or benefits of any
Business Employee or other Person in connection with the Business, and will
timely file prior to Closing all such reports, information and notices required
by any Law to be given prior to Closing.
 
(d)           Seller has timely paid or properly accrued in the ordinary course
of the Business all wages and compensation due to Business Employees, including
all vacations or vacation pay, holidays or holiday pay, sick days or sick pay,
and bonuses.
 
(e)           Seller is not a party to any Contract which restricts Seller from
relocating, closing or terminating any of its operations or facilities or any
portion thereof.  Seller has never effectuated a “plant closing” (as defined in
the WARN Act) or (ii) a “mass lay-off’ (as defined in the WARN Act), in either
case affecting any site of employment or facility of Seller, except in
accordance with the WARN Act. The consummation of the transactions contemplated
by this Agreement will not create liability for any act by Seller on or prior to
the Closing under the WARN Act or any other Law respecting reductions in force
or the impact on employees of plant closings or sales of businesses.  To the
extent that liability should arise in this context, said liability shall be
Seller’s sole responsibility.

 
30

--------------------------------------------------------------------------------

 

(f)            Seller has complied and is in compliance in all material respects
with the requirements of the Immigration Reform and Control Act of 1986.  The
Seller's Disclosure Schedule 4.21f sets forth a true and complete list of all
Employees working in the United States who are not U.S. citizens and a
description of the legal status under which each such Employee is permitted to
work in the United States.  All Employees who are performing services for Seller
in the United States are legally able to work in the United States and will be
able to continue to work in the Business in the United States following the
consummation of the transactions contemplated by this Agreement.
 
4.22        Environmental.
 
(a)           As used in this Agreement, the following words and terms have the
following definitions:
 
(i)           The term “Environment” means all indoor or outdoor air, surface
water, groundwater, surface or subsurface land, including all fish, wildlife,
biota and all other natural resources.
 
(ii)          The term “Environmental Action” means any claim, proceeding or
other Action brought or threatened under any Environmental Law or the assertion
of any claim with respect to Pre-Closing Environmental Liabilities.
 
(iii)         The term “Environmental Clean-up Site” means any location which is
listed on the National Priorities List, the Comprehensive Environmental
Response, Compensation and Liability Information System, or on any similar state
or foreign list of sites requiring investigation or cleanup, or which is the
subject of any pending or threatened Action related to or arising from any
alleged violation of any Environmental Law, or at which there has been a
threatened or actual Release of a Hazardous Substance.
 
(iv)        The term “Environmental Laws” means any and all applicable Laws and
Authorizations issued, promulgated or entered into by any Governmental Entity
relating to the Environment, worker health and safety, preservation or
reclamation of natural resources or to the management, handling, use,
generation, treatment, storage, transportation, disposal, manufacture,
distribution, formulation, packaging, labeling, Release or threatened Release of
or exposure to Hazardous Substances, whether now existing or subsequently
amended or enacted, including but not limited to: the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. Section 9601
et seq. (“CERCLA”), the Federal Water Pollution Control Act, 33 U.S.C. Section
1251 et seq.; the Clean Air Act, 42 U.S.C. Section 7401 et seq.; the Toxic
Substances Control Act, 15 U.S.C. Section 2601 et seq.; the Occupational Safety
and Health Act, 29 U.S.C. Section 651 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Safe
Drinking Water Act, 42 U.S.C. Section 300f et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. Section 1801 et seq.; the Federal Insecticide,
Fungicide and Rodenticide Act 7 U.S.C. Section 136 et seq.; the Resource
Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. Section 6901 et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. Section 2701 et seq.; and any similar
or implementing state or local Law, and any non-United States Law of similar
import, and all amendments or regulations promulgated thereunder; and any common
law doctrine, including but not limited to, negligence, nuisance, trespass,
personal injury, or property damage related to or arising out of the presence,
Release, or exposure to Hazardous Substances.

 
31

--------------------------------------------------------------------------------

 

(v)         The term “Environmental Permit” means any Authorization under
Environmental Law and includes any and all Orders issued or entered into by a
Governmental Entity under Environmental Law.
 
(vi)        The term “Hazardous Substances” means all explosive or regulated
radioactive materials or substances, hazardous or toxic materials, wastes or
chemicals, petroleum and petroleum products (including crude oil or any fraction
thereof), asbestos or asbestos containing materials, and all other materials,
chemicals or substances which are regulated by, form the basis of liability or
are defined as hazardous, extremely hazardous, toxic or words of similar import,
under any Environmental Law, including without limitation materials listed in 49
C.F.R. Section 172.101 and substances defined as hazardous pursuant to Section
101(14) of CERCLA.
 
(vii)       The term “Release” means any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping, or
disposing of Hazardous Substances into the Environment.
 
(b)           To Seller’s Actual Knowledge, Seller has obtained, and is in
compliance with, all Environmental Permits required in connection with the
Business and the Real Property. Each Environmental Permit, together with the
name of the Governmental Entity issuing such Environmental Permit, is set forth
in the Seller’s Disclosure Schedule 4.22(b). All such Environmental Permits are
valid and in full force and effect and all renewal applications for such
Environmental Permits have been timely filed with the appropriate Governmental
Entity. To Seller’s Actual Knowledge, none of such Environmental Permits will be
terminated or impaired or become terminable as a result of the consummation of
the transactions contemplated by this Agreement. To Seller’s Actual Knowledge,
Seller has been, and is currently, in compliance with all Environmental Laws and
Seller has not received notice alleging that Seller is not in such compliance
with Environmental Laws, in each case in connection with the Business.
 
(c)           There are no past, pending or to Seller’s Actual Knowledge,
threatened Environmental Actions against or affecting Seller in connection with
the Business, and Seller is not aware of any facts or circumstances which could
be expected to form the basis for any such Environmental Action.


(d)           Seller has not entered into or agreed to any Order, and To
Seller’s Actual Knowledge, Seller is not subject to any Order, relating to
compliance with any Environmental Law or to investigation or cleanup of a
Hazardous Substance under any Environmental Law, in each case in connection with
the Business.

 
32

--------------------------------------------------------------------------------

 

(e)           No Lien has been attached to, or asserted against, any assets,
Real Property or rights in connection with the Business pursuant to any
Environmental Law, and, to Seller’s Actual Knowledge, no such Lien has been
threatened. To Seller’s Actual Knowledge, there are no facts, circumstances or
other conditions that could be expected to give rise to any Liens on or
affecting the Real Property under Environmental Law.
 
(f)            Except as disclosed in Seller’s Disclosure Schedule 4.22(f), to
Seller’s Actual Knowledge, there has been no treatment, storage, disposal or
Release of any Hazardous Substance at, from, into, on or under any Real Property
currently owned, operated or leased by Seller in connection with the Business.
To Seller’s Actual Knowledge, no Hazardous Substances are present in, on, about
or migrating to or from any Real Property that could be expected to give rise to
an Environmental Action against Seller.
 
(g)           Seller has not received a CERCLA 104(e) information request nor
has Seller been named a potentially responsible party for any National
Priorities List site under CERCLA or any other site under analogous state Law,
in each case in connection with the Business. Seller has not received any
analogous notice or request from any non-United States Governmental Entity.
 
(h)           To Seller’s Actual Knowledge, there are no aboveground tanks or
underground storage tanks on, under or about the Real Property. Seller, to
Seller’s Actual Knowledge, has no knowledge  whether any aboveground or
underground tanks previously situated on the Real Property currently owned,
operated or leased by Seller in connection with the Business have been removed
in accordance with all Environmental Laws or whether residual contamination, if
any, remains at such sites in excess of applicable standards.
 
(i)            To Seller’s Actual Knowledge, there are no polychlorinated
biphenyls (“PCBs”) leaking from any article, container or equipment on, under or
about the Real Property and there are no such articles, containers or equipment
containing PCBs in, at, on, under or within the Real Property.
 
(j)            To Seller’s Actual Knowledge, there is no asbestos containing
material or lead-based paint containing materials in at, on, under or within the
Real Property.
 
(k)           To Seller’s Actual Knowledge, Seller has not in connection with
the Business transported or arranged for the treatment, storage, handling,
disposal, or transportation of any Hazardous Material to any off-site location
which is an Environmental Clean-up Site.
 
(1)           To Seller’s Actual Knowledge, none of the Real Property is an
Environmental Clean-up Site.

 
33

--------------------------------------------------------------------------------

 

(m)           Seller has provided to Buyer true and complete copies of, or
access to, all written environmental assessments, materials, reports, data,
analyses and compliance audits that have been prepared by or on behalf of Seller
with respect to the Real Property currently owned, operated or leased by Seller
in connection with the Business in Seller’s possession, including, without
limitation, the Phase I Environmental Site Assessment dated June 12, 1998,
prepared by Environmental Site Assessments, Inc. in reference to the Alonquin
Manor Shopping Center, 3401 Cane Run Road, Louisville, Kentucky.
 
4.23        Insurance.
 
(a)           The Seller’s Disclosure Schedule 4.23(a) sets forth (i) an
accurate and complete list of each insurance policy and bond which covers the
Business and Seller with respect to the Business (the “Policies”) and (ii) with
respect to the Business, the cost of and/or loss runs for all pending claims and
the claims history for Seller with respect to the Business during the current
year to date and the preceding three years (including with respect to insurance
obtained but not currently maintained). There are no pending claims under any of
such Policies with respect to the Business as to which coverage has been
questioned, denied or disputed by the insurer or in respect of which the insurer
has reserved its rights.
 
(b)           The Seller’s Disclosure Schedule 4.23(b) describes any
self-insurance arrangement by or affecting the Seller with respect to the
Business, including any reserves thereunder, and describes the Business’
allocated share of paid medical loss claims for all medical claims that were
self-insured in the current year and the preceding three years.
 
(c)           All Policies are issued by an insurer that is financially sound
and reputable, are in full force and effect and are enforceable in accordance
with their terms. Such Policies provide adequate insurance coverage for the
Business, and are sufficient for compliance with all Laws and Contracts to which
Seller is a party or by which it is bound in connection with the Business.
 
(d)           All premiums due under the Policies have been paid in full or,
with respect to premiums not yet due, accrued.  Seller has not received a notice
of cancellation of any Policy or of any material changes that are required in
the conduct of the Business as a condition to the continuation of coverage
under, or renewal of, any such Policy. There is no existing default or event
which, with the giving of notice or lapse of time or both, would constitute a
default under any Policy or entitle any insurer to terminate or cancel any
Policy with respect to the Business.  To Seller’s Knowledge there is no
threatened termination of any Policy.
 
(e)           Seller will keep in place all existing Policies through the
Closing Date.
 
4.24        Product Warranty.
 
(a)           To Seller’s Knowledge, there are no warranties (express or
implied) outstanding with respect to any products currently or formerly
manufactured, sold, distributed, shipped or licensed (“Products”), or any
services rendered, by Seller in connection with the Business, beyond that set
forth in the standard conditions of sale or service, copies of which are
included in the Seller’s Disclosure Schedule 4.24.

 
34

--------------------------------------------------------------------------------

 

(b)           To Seller’s Knowledge, each Product manufactured, sold,
distributed, shipped or licensed, or service rendered, by the Seller in
connection with the Business has been in conformity with all applicable
contractual commitments and warranties. There are no material design,
manufacturing or other defects, latent or otherwise, with respect to any
Products and such Products are not toxic when used in accordance with their
intended use. Each Product that has been manufactured, sold, distributed,
shipped or licensed prior to Closing contains all, warnings required by
applicable Law and such warnings are in accordance with reasonable industry
practice.
 
(c)           The Interim Balance Sheet reflects adequate reserves (in
accordance with GAAP) for product design and warranty claims and other damages
in connection with any Product manufactured, sold, distributed, shipped or
licensed, or service rendered, by the Seller in connection with the Business on
or prior to the Interim Balance Sheet Date. The accounting records of the
Business will reflect adequate reserves (in accordance with GAAP) for all such
claims in connection with Products manufactured, sold, distributed, shipped or
licensed, or services rendered by, Seller in connection with the Business on or
prior to the Closing.
 
4.25        Suppliers and Customers.
 
(a)           Section 4.25 of the Seller’s Disclosure Schedule sets forth with
respect to the Business:
 
(i)           the Seller’s 20 largest suppliers by dollar volume based on the
last twelve (12) months’ purchases;
 
(ii)          each supplier who constitutes a sole source of supply to the
Business; and
 
(iii)         the Seller’s 20 largest customers by dollar volume based on the
last twelve (12) months’ sales.
 
(b)           Except as set forth on Schedule 4.25(b) the relationships of the
Business with each supplier and customer required to be listed in Section 4.25
of the Seller Disclosure are good commercial working relationships. No such
supplier or customer has canceled or otherwise terminated, or threatened to
cancel or otherwise terminate, its relationship with the Business. Seller has
not received notice that any such supplier or customer may cancel, terminate or
otherwise materially and adversely modify its relationship with the Business or
limit its services, supplies or materials to the Business, either as a result of
the consummation of the transactions contemplated by this Agreement or
otherwise.

 
35

--------------------------------------------------------------------------------

 

4.26        Solvency.  Seller is not insolvent and will not be rendered
insolvent by any of the transactions contemplated by this Agreement and the
Ancillary Agreements. “Insolvent” means, with respect to any Person, that the
sum of the debts and other probable Liabilities of such Person exceeds the
present fair saleable value of such Person’s assets.
 
4.27        Brokers or Finders.  Seller represents, as to itself and its
Affiliates, that no agent, broker, investment banker or other firm or Person is
or will be entitled to any broker’s or finder’s fee or any other commission or
similar fee in connection with any of the transactions contemplated by this
Agreement and the Ancillary Agreements, except whose fees and expenses will be
paid by Seller.
 
4.28        Foreign Corrupt Practices Act.  Seller and its Affiliates (including
any of their officers, directors, managers or any of their employees, agents,
distributors or other Persons associated with or acting on their behalf), and to
Seller’s Actual Knowledge, its suppliers and vendors, have not, directly or
indirectly, taken any action which would cause any such entity to be in
violation of the Foreign Corrupt Practices Act of 1977, as amended, or any rules
or regulations thereunder or any similar anti-corruption or anti-bribery Laws
applicable to any such entity in any jurisdiction other than the United States
(in each case, as in effect at the time of such action) or used any funds of any
such entity for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity, made, offered or authorized any
unlawful payment to foreign or domestic government officials or employees,
whether directly or indirectly, or made, offered or authorized any unlawful
bribe, rebate, payoff, influence payment, kickback or other similar unlawful
payment, whether directly or indirectly.


4.29       Completeness of Disclosure.  No representation or warranty by Seller
in this Agreement, and no statement made by Seller in the Seller’s Disclosure
Schedule, the Ancillary Agreements or any certificate or other document
furnished or to be furnished to Buyer pursuant hereto, or in connection with the
negotiation, execution or performance of this Agreement and the Ancillary
Agreements contains or will at the Closing contain any untrue statement of a
material fact or omits or will omit to state a material fact required to be
stated herein or therein or necessary to make any statement herein or therein
not misleading. Except as specifically set forth in this Agreement or the
Seller’s Disclosure Schedule 4.29, there are no facts or circumstances of which
Seller is aware that have had or could be expected to have, individually or in
the aggregate, a material adverse effect on the Purchased Assets or the
condition (financial or otherwise), operations, prospects or results of
operations of the Business or Seller.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller that each statement contained in this
Article V is true and correct as of the date hereof.
 
5.1          Organization and Good Standing.  Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation and has the requisite corporate power to own,
lease and operate its properties and to carry on its business as now being
conducted.

 
36

--------------------------------------------------------------------------------

 

5.2          Authority and Enforceability.  Buyer has the requisite corporate
power and authority to enter into this Agreement and the Ancillary Agreements to
which it is a party and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the Ancillary
Agreements to which Buyer is a party and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of Buyer. This Agreement has been, and the
Ancillary Agreements to which Buyer is a party will be, duly executed and
delivered by Buyer and, assuming due authorization, execution and delivery by
Seller, constitutes the valid and binding obligations of Buyer, enforceable
against it in accordance with their respective terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting or relating to creditors’ rights
generally, and (b) the availability of injunctive relief and other equitable
remedies.
 
5.3          Litigation.  There is no Action pending or, to the Buyer’s
Knowledge, threatened against, Buyer which (a) challenges or seeks to enjoin,
alter or materially delay the consummation of the transactions contemplated by
this Agreement, or (b) would reasonably be expected to have a material adverse
effect on Buyer.
 
5.4          Brokers or Finders.  Buyer represents, as to itself and its
Affiliates, that no agent, broker, investment banker or other firm or Person is
or will be entitled to any broker’s or finder’s fee or any other commission or
similar fee in connection with any of the transactions contemplated by this
Agreement and the Ancillary Agreements.
 
5.5          Allocation Statement.  The Allocation Statement, and any revision
thereof pursuant to Section 2.7 of this Agreement, has been prepared in full
compliance with Section 1060 of the Code and Treasury Regulations promulgated
thereunder.
 
ARTICLE VI
COVENANTS OF BUYER AND SELLER
 
6.1          Regulatory Approvals.
 
(a)           Buyer and Seller shall each promptly apply for, and take all
reasonably necessary actions to obtain or make, as applicable, all Orders and
Authorizations of, and all filings with, any Governmental Entity or other Person
required to be obtained or made by it for the consummation of the transactions
contemplated by this Agreement. Each party shall cooperate with and promptly
furnish information to the other party necessary in connection with any
requirements imposed upon such other party in connection with the consummation
of the transactions contemplated by this Agreement.
 
(b)           Seller shall assist Buyer in identifying the Authorizations
required by Buyer to operate and conduct the Business from and after the Closing
Date and will either transfer current Business Authorizations of Seller to Buyer
or assist Buyer in obtaining new Authorizations.
 
6.2           Public Announcements.  Neither Buyer nor Seller shall issue any
press releases or otherwise make any public statements with respect to the
transactions contemplated by this Agreement; provided, however, that Buyer may,
without such approval, make such press releases or other public announcement as
it believes are required pursuant to its listing agreement with the New York
Stock Exchange or applicable securities Laws.

 
37

--------------------------------------------------------------------------------

 

6.3          Employees.
 
(a)           Buyer shall not be obligated to offer employment to any Business
Employee.
 
(b)           Buyer may offer employment to any Business Employee on such terms
and conditions as it deems appropriate in its sole discretion, such employment
to be contingent upon and effective immediately following the Closing.  The
Business Employees who accept Buyer’s offer of employment and commence
employment with Buyer shall be referred to, collectively, as “Transferred
Employees.”  Seller shall terminate the employment of all Transferred Employees
immediately prior to the Closing.
 
(c)           Any and all Liabilities relating to or arising out of the
employment, or cessation of employment, of any Business Employee (whether or not
a Transferred Employee) on or prior to the close of business on the Closing Date
shall be the sole responsibility of Seller including, but not limited to, wages
and other remuneration due through the close of business on the Closing Date.
 
(d)           From and after the Closing Date, Buyer shall offer to Transferred
Employees such Benefit Plans and arrangements as it deems appropriate in its
sole discretion.  Buyer shall not assume any Liability under any Seller’s
Benefit Plan.
 
(e)           All Transferred Employees who are participants in a Seller’s
Benefit Plan that is an employee pension benefit plan shall retain their accrued
benefits under such plans as of the Closing Date, and Seller shall retain
Liability for the payment of benefits as and when such Transferred Employees
become eligible for distribution of such pre-Closing Date accrued benefits under
Seller’s Benefit Plans in accordance with Seller’s Benefit Plan documents.
 
(f)           Seller shall be liable for any severance, separation, deferred
compensation or similar benefits that are payable under the WARN Act or other
applicable Law (i) to any Person who is or was an employee of Seller and who is
not a Transferred Employee, including any Person whose employment with the
Business was terminated prior to the Closing (“Seller’s Employees”), and (ii) to
Transferred Employees, to the extent that such Transferred Employee’s right to
severance, separation, deferred compensation or similar benefits arises as a
result of the transactions contemplated by this Agreement and the Ancillary
Agreements to the extent accrued on or before the Closing Date.
 
(g)           Seller shall be liable for the administration and payment of all
workers’ compensation Liabilities and benefits with respect to (i) Transferred
Employees to the extent resulting from claims, events, circumstances, exposures,
conditions or occurrences occurring in whole on or prior to the Closing, and
(ii) Seller’s Employees. Buyer shall be liable for the administration and
payment of all workers’ compensation Liabilities and benefits with respect to
Transferred Employees resulting from claims, events, circumstances, exposures,
conditions or occurrences occurring in whole after the Closing Date.

 
38

--------------------------------------------------------------------------------

 

(h)           Seller shall be liable for the administration and payment of all
health and welfare Liabilities and benefits under the Seller’s Benefit Plans
with respect to (i) Transferred Employees’ claims with service dates incurred on
or prior to the last day of the month in which the Closing Date occurs, and (ii)
Seller’s Employees. Buyer shall be liable for the administration and payment of
all health and welfare Liabilities and benefits under Buyer’s Benefit Plans with
respect to Transferred Employees participating therein resulting from claims
with service dates incurred after the last day of the month in which the Closing
Date occurs.
 
(i)            Seller shall retain and perform all Liabilities and maintain all
insurance under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) with respect to Seller’s Employees who are actively enrolled in
Seller’s Benefit Plans on the Closing Date and their covered dependents;
provided that Buyer shall perform all of its obligations and maintain all
insurance under COBRA with respect to Transferred Employees that become eligible
for coverage by any group health insurance plan of Buyer.
 
(j)            Except as expressly set forth in this Section 6.3 with respect to
Transferred Employees, Buyer shall have no obligation with respect to any
Business Employee or any other employee of Seller.
 
(k)           Nothing in this Agreement confers upon any Business Employee or
Transferred Employee any rights or remedies of any nature or kind whatsoever
under or by reason of this Section 6.3. Nothing in this Agreement shall limit
the right of Buyer to terminate or reassign any Transferred Employee after the
Closing or to change the terms and conditions of his or her employment in any
manner.
 
(l)            Notwithstanding anything contained herein to the contrary, Buyer
agrees to assume from Seller and to be responsible for all vacation time/credit
accrued prior to the Closing Date by the Business Employees who become
Transferred Employees, accrual for which is reflected in the Seller’s financial
statements.
 
6.4          Taxes.
 
(a)           Seller shall pay all federal, state, local and foreign sales,
stamp, documentary and real estate and other transfer Taxes, if any, due as a
result of the purchase, sale or transfer of any of the Purchased Assets in
accordance herewith whether imposed by Law on Seller or Buyer.

 
39

--------------------------------------------------------------------------------

 

(b)           All real property Taxes, personal property Taxes and similar ad
valorem obligations levied with respect to the Purchased Assets for a taxable
period that includes (but does not end on) the Closing Date shall be apportioned
between Seller and Buyer as of the Closing Date based on the number of days of
such taxable period included in the period ending with and including the Closing
Date (with respect to any such taxable period, the “Pre-Closing Tax Period”),
and the number of days of such taxable period beginning after the Closing Date
(with respect to any such taxable period, the “Post-Closing Tax Period”). Seller
shall be liable for the proportionate amount of such Taxes that is attributable
to the Pre-Closing Tax Period, and Buyer shall be liable for the proportionate
amount of such Taxes that is attributable to the Post-Closing Period. If bills
for such Taxes have not been issued as of the Closing Date, and, if the amount
of such Taxes for the period including the Closing Date is not then known, the
apportionment of such Taxes shall be made at Closing on the basis of the prior
period’s Taxes. After Closing, upon receipt of bills for the period including
the Closing Date, adjustments to the apportionment shall be made by the parties,
so that if either party paid more than its proper share at the Closing, the
other party shall promptly reimburse such party for the excess amount paid by
them.
 
(c)           Buyer and Seller agree to furnish or cause to be furnished to each
other, upon request, as promptly as practicable, such information and assistance
relating to the Business, the Purchased Assets and Assumed Liabilities
(including access to books and records) as is reasonably necessary for the
filing of all Tax Returns, the making of any election relating to Taxes, the
preparation for any audit by any Taxing Authority, and the prosecution or
defense of any Action relating to any Tax. Any expenses incurred in furnishing
such information or assistance shall be borne by the party requesting it.
 
6.5          Bulk Sales Laws.  Buyer and Seller hereby waive compliance by Buyer
and Seller with the bulk sales Law and any other similar Laws in any applicable
jurisdiction in respect of the transactions contemplated by this Agreement and
the Ancillary Agreements; provided, however, that Seller shall pay and discharge
when due all claims of creditors asserted against Buyer or the Purchased Assets
by reason of such noncompliance and shall take promptly all necessary actions
required to remove any Lien which may be placed upon any of the Purchased Assets
by reason of such noncompliance.
 
6.6          Discharge of Business Obligations After Closing.
 
(a)           From and after the Closing, Seller shall pay and discharge on a
timely basis all of the Excluded Liabilities.
 
(b)           From, and after the Closing, if Seller or any of its respective
Affiliates receives or collects any funds relating to any Accounts Receivable or
any other Purchased Asset, Seller or its Affiliate shall remit such funds to
Buyer within five Business Days after its receipt thereof. From and after the
Closing, if Buyer receives or collects any funds relating to any Excluded Asset,
Buyer shall remit any such funds to Seller within five Business Days after its
receipt thereof.
 
(c)           Effective upon the Closing, Seller shall appoint Buyer as its true
and lawful attorney-in-fact, in Seller’s name, but on behalf of Buyer to (i)
receive and open all mail, packages and other communications addressed to Seller
Related to the Business, and (ii) demand and receive all Accounts Receivable and
endorse without recourse, subject to normal post-Closing adjustments between
Buyer and Seller, the name of Seller on any check or any other evidences of
Indebtedness received by Buyer on account of the Business and the Purchased
Assets transferred to Buyer hereunder. Seller agrees that the foregoing
appointment shall be coupled with an interest and shall be irrevocable.

 
40

--------------------------------------------------------------------------------

 

6.7          Access to Books and Records.  Seller and Buyer shall preserve until
the seventh anniversary of the Closing Date all records possessed or to be
possessed by such party relating to any of the assets, Liabilities or business
of the Business prior to the Closing. After the Closing Date, where there is a
legitimate business purpose, such party shall provide the other party with
access, upon prior reasonable written request specifying the need therefor,
during regular business hours, to (i) the officers and employees of such party
and (ii) the books of account and records of such party, but, in each case, only
to the extent relating to the assets, Liabilities or business of the Business
prior to the Closing, and the other party and its representatives shall have the
right to make copies of such books and records at their sole cost; provided,
however, that the foregoing right of access shall not be exercisable in such a
manner as to interfere unreasonably with the normal operations and business of
such party. Such records may nevertheless be destroyed by a party if such party
sends to the other party written notice of its intent to destroy records,
specifying with particularity the contents of the records to be destroyed. Such
records may then be destroyed after the 30th day after such notice is given
unless the other party objects to the destruction in which case the party
seeking to destroy the records shall deliver such records to the objecting party
at the objecting party’s cost.
 
6.8          Further Assurances.  Buyer and Seller shall execute such documents
and other instruments, and take such further actions as may be reasonably
required or desirable to carry out the provisions of this Agreement and the
Ancillary Agreements and to consummate the transactions contemplated hereby and
thereby. Upon the terms and subject to the conditions hereof, Buyer and Seller
shall each use its respective reasonable best efforts to (a) take or cause to be
taken all actions and to do or cause to be done all other things necessary,
proper or advisable to consummate and make effective as promptly as practicable
the transactions contemplated by this Agreement and the Ancillary Agreements,
(b) obtain assignments of all Assigned Contracts, and (c) obtain in a timely
manner all Consents and Authorizations and effect all necessary registrations
and filings. From time to time after the Closing, at Buyer’s request, Seller
shall execute, acknowledge and deliver to Buyer such other instruments of
conveyance and transfer and will take such other actions and execute and deliver
such other documents, certifications and further assurances as Buyer may
reasonably require in order to vest more effectively in Buyer, or to put Buyer
more fully in possession of, any of the Purchased Assets.


ARTICLE VII
INDEMINIFICATION


7.1          Indemnification.
 
(a)           By Seller.  Seller covenants and agrees to defend, indemnify and
hold harmless Buyer, its officers, directors, employees, agents, representatives
and Affiliates (individually a “Buyer Indemnified Party” and collectively, the
“Buyer Indemnified Parties”) from and against, and pay or reimburse Buyer
Indemnified Parties for, any and all damages, including out-of-pocket expenses
and reasonable attorneys’ and accountants’ fees incurred in the investigation or
defense of any of the same or in asserting any of their respective rights
hereunder, resulting from, relating to or arising out of:

 
41

--------------------------------------------------------------------------------

 

(i)           any material breach of any representation or warranty made by
Seller in this Agreement;
 
(ii)          any failure of Seller to perform any covenant or agreement
hereunder or fulfill any other obligation in respect thereto;
 
(iii)         any Excluded Liabilities or Excluded Assets;
 
(iv)         any and all Taxes of Seller and Seller’s Affiliates;
 
(v)          any and all Benefit Liabilities in respect of Employees except,
with respect to Transferred Employees, those Benefit Liabilities assumed by
Buyer pursuant to Article VI;
 
(vi)         all Environmental Liabilities and Costs; and
 
(vii)        any product returns with respect to products manufactured
(regardless of whether such products are finished goods or work in process) or
sold prior to the Closing to the extent not reserved on the books.
 
Seller shall not be required to indemnify any Buyer Indemnified Party with
respect to any claim for indemnification unless and until the aggregate amount
of all claims against Seller exceeds $50,000.00 (“Indemnification Deductible”),
at which time all claims shall be subject to recovery.  Notwithstanding anything
to the contrary contained in this Agreement or the Ancillary Agreements or
otherwise, in no event shall the Buyer Indemnified Parties or any other Person
be entitled to indemnification and/or damages of any and every kind and nature
pursuant to this Section or any other Section of this Agreement in excess of
$2,000,000.00 (the “Cap”).  The Cap shall not apply to (i) any matter set forth
on Seller Disclosure Schedule 4.19; (ii) any act of fraud or intentional
misrepresentation; (iii) any inaccuracy or breach of representation or warranty
contained in Sections 4.2 (Authority and Enforceability), 4.3(No Conflicts,
Consents), 4.8 (Taxes), or 4.11 (Title to Personal Property); (iv) any liability
arising out of  7.1(a)(iii) or 7.1(a)(vii); or (v) any liability arising from
the breach of the Non Compete Agreement delivered as a part of the Closing on
this Agreement.


(b)           By Buyer.  Buyer covenants and agrees to defend, indemnify and
hold harmless Seller and its officers, directors, employees, agents, advisers,
representatives and Affiliates (individually a “Seller Indemnified Party, and
collectively, the “Seller Indemnified Parties”) from and against any and all
damages resulting from, relating to or arising out of:
 
(i)           any material breach of any representation or warranty made by
Buyer in this Agreement;
 
(ii)          any failure of Buyer to perform any covenant or agreement
hereunder or fulfill any other obligation in respect thereto;

 
42

--------------------------------------------------------------------------------

 

(iii)         any Assumed Liabilities and/or Assumed Assets; and
 
(iv)         all claims by a third party arising out of the conduct of the
Operations of the Business, or Buyer’s ownership, operation or use of the
Purchased Assets, following the Closing Date.
 
Buyer shall not be required to indemnify any Seller’s Indemnified Party with
respect to any claim for indemnification unless and until the aggregate amount
of all claims against Buyer exceed the Indemnification Deductible, at which time
all claims shall be subject to recovery.
 
7.2          Claims.  Any Buyer Indemnified Party or Seller Indemnified Party
claiming it may be entitled to indemnification under this Article VII (the
“Indemnified Party”) shall give prompt notice to the other party (the
“Indemnifying Party”) of each matter, action, cause of action, claim, demand,
fact or other circumstances upon which a claim for indemnification (a “Claim”)
under this Article VII may be based.  Such notice shall contain, with respect to
each Claim, such facts and information as are then reasonably available, and the
specific basis for indemnification hereunder. Failure to give prompt notice of a
claim hereunder shall not affect the Indemnifying Party’s obligations under this
Section, except to the extent the Indemnifying Party is prejudiced by such
failure.
 
(a)           Defense of Actions.  The Indemnified Party shall permit the
Indemnifying Party, at the Indemnifying Party’s option and expense, to assume
the complete defense of any Claim by a third party with full authority to
conduct such defense and to settle or otherwise dispose of the same and the
Indemnified Party will fully cooperate in such defense; provided the
Indemnifying Party will not, in defense of any such action, suit, proceeding,
claim, demand or assessment, except with the consent of the Indemnified Party
(which consent will not be unreasonably withheld), consent to the entry of any
judgment or enter into any settlement which provides for any relief other than
the payment of monetary damages and which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to the Indemnified Party of
a release from all Liability in respect thereof.  After notice to the
Indemnified Party of the Indemnifying Party’s election to assume the defense of
such action, suit, proceeding, claim, demand or assessment, the Indemnifying
Party shall be liable to the Indemnified Party for such legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof at the request of the Indemnifying Party.  As to those actions, suits,
proceedings, claims, demands or assessments with respect to which the
Indemnifying Party does not elect to assume control of the defense, the
Indemnified Party will afford the Indemnifying Party an opportunity to
participate in such defense, at its cost and expense, and will consult with the
Indemnifying Party prior to settling or otherwise disposing of any of the same.
Notwithstanding anything to the contrary herein, with respect to any Claim
asserted by a governmental entity relating to Taxes, the Indemnifying Party
shall be entitled to participate in the defense, but the Indemnified Party shall
control such defense.  The Indemnified Party will not settle any such Claim
without the prior consent of the Indemnifying Party, such consent not to be
unreasonably withheld.

 
43

--------------------------------------------------------------------------------

 

(b)           In the event of a claim that does not involve a third party, the
Indemnified Party shall send a Notice of Claim to the Indemnifying Party. The
Notice of Claim shall set forth the amount, if known, or, if not known, an
estimate of the foreseeable maximum amount of the Claim (which estimate shall
not be conclusive of the final amount of such Losses) and a description of the
basis for such Claim. The Indemnifying Party will have 30 days from receipt of
such Notice of Claim to dispute the Claim and will reasonably cooperate and
assist the Indemnified Party in determining the validity of the claim for
indemnity. If the Indemnifying Party does not give notice to the Indemnified
Party that it disputes such Claim within 90 days after its receipt of the Notice
of Claim, the Claim will be conclusively deemed subject to indemnification
hereunder.
 
(c)           Limitation, Exclusivity.  No Claim for a breach of representation
or warranty shall be made or have any validity unless the Indemnified Party
shall have given written notice of such Claim to the Indemnifying Party within
the period of survival set forth in Section 7.3.  So long as notice is timely
given, the representation or warranty shall survive with respect to such Claim
until such Claim is finally resolved.  This Article VII provides the exclusive
means by which a party may assert Claims.
 
7.3          Survival of Representations and Warranties, etc.  The
representations and warranties contained in this Agreement shall survive the
execution and delivery of this Agreement, any examination by or on behalf of the
parties hereto and the completion of the transactions contemplated herein, and a
breach thereof shall give rise to a Claim under this Article VII, but only to
the extent specified below:
 
(a)           except as set forth in clauses (b) and (c) below, the
representations and warranties contained in Article IV (Seller’s Representations
and Warranties) and Article V (Buyer’s Representations and Warranties) shall
survive for a period of two (2) years following the Closing Date;
 
(b)           the representations and warranties contained in Sections 4.1, 4.2,
4.11 and 5.1 and 5.2 shall survive without limitation; and
 
(c)           the representations and warranties contained in Section 4.8
(Taxes) shall survive for the applicable statute of limitations period.
 
7.4.         Guaranty.  In consideration of the benefits to be received by
Guarantor under this Agreement and as a condition to Buyer’s consummation of the
transactions contemplated hereby, Guarantor hereby guarantees the full and
prompt performance and payment, when due, of all obligations of Seller arising
under this Article VII.  This Guaranty and Guarantor’s obligations hereunder
shall survive the Closing for the same period that Seller’s obligations under
this Agreement shall survive.  Guarantor's obligations hereunder shall not be
released, discharged, affected, modified or impaired by reason of the happening
from time to time of any event, including without limitation any one or more of
the following:


 
a.
failure to give notice to Guarantor of the occurrence of a Claim under this
Article VII; or


 
44

--------------------------------------------------------------------------------

 

 
b.
the waiver of the payment, performance or observance by Seller of any of its
obligations under this Article VII; or



 
c.
the extension of time for payment of or of the time for performance of any
obligation under this Article VII; or



 
d.
the voluntary or involuntary liquidation, dissolution, sale or other disposition
of all or substantially all of the assets, marshalling of assets and
liabilities, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition with creditors or
readjustment of, or other similar proceedings affecting the Seller, or any of
the assets of the Seller.



Guarantor hereby waives notice of (i) the acceptance of this Guaranty; (ii) the
existence or creation of all or any of the obligations of Seller under this
Article VII, (iii) any accommodation by Buyer to Seller, and (iv) the amount of
any obligation of Seller under this Article VII which may exist from time to
time.


7.5          Exclusive Remedy.  The Parties agree that notwithstanding anything
to the contrary set forth in this Agreement or otherwise, following the Closing,
except with respect to claims based on specific performance, fraud, equitable
remedies and/or intentional breach, the indemnification provisions of this
Article VII shall survive for a period of two (2) years following the Closing
Date, and are the sole and exclusive remedies of the parties pursuant to this
Agreement, the Ancillary Agreements or otherwise.  The foregoing will not limit
either (i) the right of any Party to this Agreement to enforce performance of
this Agreement or (ii) the right of any Party to pursue any remedy provided in
any document or agreement executed and delivered pursuant to this Agreement.
 
ARTICLE VIII
CONDITION PRECEDENT TO CLOSING


8.1.  Conditions to Seller’s Obligations.  The obligation of Seller to
consummate the transactions contemplated hereby is subject to the fulfillment of
all of the following conditions on or prior to the Closing Date:
 
 
a.
Each and every representation and warranty made by Buyer shall have been true
and correct when made and shall be true and correct as if originally made on and
as of the Closing Date.

 
 
b.
All of Buyer’s Deliveries shall have been delivered or made available for
delivery to Seller, conditioned only upon the delivery to Buyer of Seller’s
Deliveries, and all other obligations of Buyer to be performed hereunder
through, and including on, the Closing Date shall have been performed.

 
 
c.
No suit, proceeding or investigation shall have been commenced or threatened by
any governmental authority or Person on any grounds to restrain, enjoin or
hinder, or to seek material damages on account of, the consummation of the
transactions contemplated hereby.


 
45

--------------------------------------------------------------------------------

 

 
d.
The Buyer shall have executed and delivered to Seller a certificate as to
compliance with the conditions set forth in Sections 8.1(a), (b) and (c).

 
Seller may waive any condition specified in this Section 8.1 if it executes a
writing so stating at or prior to Closing.
 
8.2.  Conditions to Buyer’s Obligations.  The obligation of Buyer to consummate
the transactions contemplated hereby is subject to the fulfillment of all of the
following conditions on or prior to the Closing Date:
 
 
a.
Each and every representation and warranty made by Seller and Guarantor shall
have been true and correct when made and shall be true and correct as if
originally made on and as of the Closing Date.

 
 
b.
All of Seller’s Deliveries shall have been delivered or made available for
delivery to Buyer, conditioned only upon the delivery to Seller of Buyer’s
Deliveries, and all other obligations of Seller to be performed hereunder
through, and including on, the Closing Date shall have been performed.

 
 
c.
No suit, proceeding or investigation shall have been commenced or threatened by
any governmental authority or private person on any grounds to restrain, enjoin
or hinder, or to seek damages on account of, the consummation of the
transactions contemplated hereby.

 
 
d.
The Seller shall have executed and delivered to Buyer a certificate as to
compliance with the conditions set forth in Sections 8.2(a), (b) and (c).

 
 
e.
Seller shall have obtained consents of the non-Seller parties to the assignments
of the following Assigned Contracts:  1) The landlord Commerce Center I, LLC for
the existing space lease dated August 14, 2008; 2) The licensor Jacque
Delahoussaye under the technology licensing agreement dated November 9, 2010;
and 3) The licensor Hemitek, L.L.C. for the patent license agreement executed on
September 5, 2002; and 4) the Processing Services Agreement between Sterigenics
and Seller dated March 26, 2009.

 
 
f.
The Seller shall have negotiated and entered into a replacement supply agreement
with Indica Chemical, Inc. in a form substantially the same as the form attached
hereto as Exhibit D.

 
 
g.
The Seller shall have negotiated and entered into an Amendment to the Technology
License Agreement between Jacque Delahoussaye and Olsen Medical, a division of
PSC Industries, Inc. dated November 9, 2010, which Amendment shall be
substantially in the same form as the form attached hereto as Exhibit E.


 
46

--------------------------------------------------------------------------------

 

Buyer may waive any condition specified in this Section 8.2 if it executes a
writing so stating at or prior to Closing.
 
ARTICLE IX
MISCELLANEOUS
 
9.1          Notices.  Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted hereunder shall be in writing
and shall be deemed given (a) on the date established by the sender as having
been delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next business day, or (d)
on the fifth day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications, to be valid, must be
addressed as follows:
 
If to Buyer, to:
 
Symmetry Medical USA, Inc.
Attn:  David C. Milne
3724 N. State Road 15
Warsaw, IN  46582


With a required copy to:
 
Barrett & McNagny LLP
215 East Berry Street
Fort Wayne, IN  46802
Attn:  Samuel J. Talarico, Jr.
Facsimile:  260-423-8920
 
If to Seller, to:
 
PMC Global, Inc. and PSC Industries, Inc.
Attn:  Thian Choy “TC” Cheong
12243 Branford Street
Sun Valley, CA  91352
 
With a required copy to:
 
PMC Global, Inc.
Attn:  General Counsel
12243 Branford Street
Sun Valley, CA 91352
or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.

 
47

--------------------------------------------------------------------------------

 

9.2          Amendments and Waivers.
 
(a)           Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
 
(b)           No failure or delay by any party in exercising any right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
 
(c)           To the maximum extent permitted by Law, (i) no waiver that may be
given by a party shall be applicable except in the specific instance for which
it was given and (ii) no notice to or demand on one party shall be deemed to be
a waiver of any obligation of such party or the right of the party giving such
notice or demand to take further action without notice or demand.
 
9.3          Expenses.  Each party shall bear its own costs and expenses in
connection with this Agreement, the Ancillary Agreements and the transactions
contemplated hereby and thereby, including all legal, accounting, financial
advisory, consulting and all other fees and expenses of third parties, whether
or not the transactions contemplated by this Agreement are consummated.
 
9.4          Successors and Assigns.  This Agreement may not be assigned by any
party hereto without the prior written consent of the other parties; provided
that, without such consent, Buyer may transfer or assign this Agreement, in
whole or in part or from time to time, to one or more of its Affiliates, but no
such transfer or assignment will relieve Buyer of its obligations hereunder.
Subject to the foregoing, all of the terms and provisions of this Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective executors, heirs, personal representatives, successors and assigns.
 
9.5          Governing Law.  This Agreement and Schedules hereto shall be
governed by and interpreted and enforced in accordance with the Laws of the
State of Indiana, without giving effect to any choice of Law or conflict of Laws
rules or provisions (whether of the State of Indiana or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of Indiana.

 
48

--------------------------------------------------------------------------------

 

9.6          Consent to Jurisdiction.  Each party irrevocably submits to the
exclusive jurisdiction of (a) United States District Court of the Northern
District of Indiana, Fort Wayne Division, and (b) the Allen County Superior
Court for the purposes of any Action arising out of this Agreement or any
transaction contemplated hereby. Each party agrees to commence any such Action
either in the United States District Court of the Northern District of Indiana,
Fort Wayne Division or if such Action may not be brought in such court for
jurisdictional reasons, in the Allen County Superior Court. Each party further
agrees that service of any process, summons, notice or document by registered
mail to such party’s respective address set forth above shall be effective
service of process for any Action in both the United States District Court of
the Northern District of Indiana, Fort Wayne Division, and the Allen County
Superior Court with respect to any matters to which it has submitted to
jurisdiction in this Section 9.6. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any Action arising out of this
Agreement or the transactions contemplated hereby in (i) the United States
District Court of the Northern District of Indiana, Fort Wayne Division, or (ii)
the Allen County Superior Court, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Action brought in any such court has been brought in an inconvenient
forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND THE ANCILLARY AGREEMENTS OR THE ACTIONS OF SUCH PARTY IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF AND THEREOF.
 
9.7          Counterparts and Signatures.  This Agreement may be executed in any
number of counterparts, and any party hereto may execute any such counterpart,
each of which when executed and delivered shall be deemed to be an original and
all of which counterparts taken together shall constitute but one and the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto. The parties
agree that the delivery of this Agreement, and the delivery of the Ancillary
Agreements and any other agreements and documents at the Closing, may be
affected by means of an exchange of facsimile signatures with original copies to
follow by mail or courier service.  Electronic and/or facsimile signatures shall
be deemed original signatures.
 
9.8          Third Party Beneficiaries.  No provision of this Agreement is
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder; except that in the case of the Indemnified Parties under
Article VII, such Persons and their respective heirs, executors, administrators,
legal representatives, successors and assigns, are intended third party
beneficiaries of such Article VII and shall have the right to enforce Article
VII in their own names.
 
9.9          Entire Agreement.  This Agreement and all the Ancillary Agreements,
the Seller’s Disclosure Schedules and the other documents, instruments and
agreements specifically referred to herein or therein or delivered pursuant
hereto or thereto set forth the entire understanding of the parties hereto with
respect to the transactions contemplated by this Agreement. All Seller’s
Disclosure Schedules referred to herein are intended to be and hereby are
specifically made a part of this Agreement. Any and all previous agreements and
understandings between or among the parties regarding the subject matter hereof,
whether written or oral, are superseded by this Agreement, except for the Mutual
Nondisclosure Agreement dated April 1, 2011 which shall continue in full force
and effect in accordance with its terms.
 
9.10        Captions.  All captions contained in this Agreement are for
convenience of reference only, do not form a part of this Agreement and shall
not affect in any way the meaning or interpretation of this Agreement.

 
49

--------------------------------------------------------------------------------

 

9.11        Severability.  Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
 
9.12        Interpretation.
 
(a)           The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term and vice
versa, and words denoting either gender shall include both genders as the
context requires. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.
 
(b)           The terms “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement.
 
(c)           When a reference is made in this Agreement to an Article, Section,
paragraph, Exhibit or Schedule, such reference is to an Article, Section,
paragraph, Exhibit or Schedule to this Agreement unless otherwise specified.
 
(d)           The word “include”, “includes”, and “including” when used in this
Agreement shall be deemed to be followed by the words “without limitation”,
unless otherwise specified.
 
(e)           A reference to any party to this Agreement or any other agreement
or document shall include such party’s predecessors, successors and permitted
assigns.
 
(f)            Reference to any Law means such Law as amended, modified,
codified, replaced or reenacted, and all rules and regulations promulgated
thereunder.
 
(g)           The parties have participated jointly in the negotiation and
drafting of this Agreement and the Ancillary Agreements. Any rule of
construction or interpretation otherwise requiring this Agreement or the
Ancillary Agreements to be construed or interpreted against any party by virtue
of the authorship of this Agreement or the Ancillary Agreements shall not apply
to the construction and interpretation hereof and thereof.
 
(h)           All accounting terms used and not defined herein shall have the
respective meanings given to them under GAAP.
 
[Signature page follows]

 
50

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 

 
“BUYER”
 
SMA ACQUISITION LLC
     
By:  Symmetry Medical International, Inc.
     
By:
/s/ David C. Milne
   
David C. Milne
 
Its:
SVP, General Counsel and Secretary

 

 
“SELLER”
 
PSC INDUSTRIES, INC.
     
By:
/s/ T.C. Cheong
   
T.C. Cheong
 
Its:
Executive Vice President & CFO




 
“GUARANTOR”
 
PMC GLOBAL, INC.
     
By:
/s/ T.C. Cheong
   
T.C. Cheong
 
Its:
Executive Vice President & CFO

 
 
51

--------------------------------------------------------------------------------

 